^
      Fil! in this information to identify your case:

      Debtor1         MARLO WATSON
                       FtaName                         MxMfeName                      lastNama

      Debtor 2
      (Spouse, iffiBng) FrstName                       MkMeNane                       Lasttomn

      UnitedStatesBankruptcyCourtforthe: DistrictofArizona

      Casenumber _                                                                                                                                                  Q Check ifthis ISan
                 (lfkmwn)              c                    :                                                                                                         amended filing
                                                                                                                                                        FILED OSBCCLRKPHM
                                                                                                                                                          2019Nfl"24pM2:05
    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15
    Beas complete andaccurateas possible. Iftwo marriedpeople arefilingtogether, bothareequally responsiblefor supplying correct
    information. Fill out all of yourschedulesfirst; then completethe Informationon this form. Ifyou arefiling amendedschedulesafteryou flte
    your original forms, you must fill out a new Summary and check the box at the top of this page.


     pa rt i .    Summarixe Your Assets


                                                                                                                                                                 Your assets
                                                                                                                                                                 Valueofwhatyou own
     1. ScheduleA/B:Property (OfficialForm 106A/B)
        la.Copyline55,Totalrealestate,fromScheduleAB..........................................................................................................       $              0-00

        ib. Copyline62,Totalpersonalproperty,from ScheduleAS...............................................................................................          $         3,000.00

        1c. Copy line 63, Total of all property on Schedule A/B



     Part 2:     Summarize Your Uabilities



                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amountyou owe
    2. ScheduleD:CreditorsWhoHaveClaims Securedby Property (OfficialForm 106D)
        2a.CopythetotalyoulistedinColumnA,Amountofdawn,atthebottomofthelastpageofPart1 ofSctedufeD............ $
    3. ScheduleE/F:CreditorsWhoHaveUnsecuredClaims(OfficialForm 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) ftom line 6j of Schedule E/F.



                                                                                                                                    Yourtotalliabilities            $       29,016.00

    Part 3:      Summarize Your Income and Expenses
!
I


    4. Schedule!: Your Income (Official Form 1061)
j      Copyyourcombined monthly income from line 12of Schedule /..........................................................................................          $          o, a^..<

    5. ScheduleJ:YourExpenses(OfficialForm 106J)
       Copyyourmonthlyexpensesfromline22cofScheduleJ....................................................................................................            $          3,664. 00



    Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                                           page 1 of 2



           Case 2:19-bk-06456-BKM                                  Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                                        Desc
                                                                   Main Document    Page 1 of 47
    Debtor1      MARLO WATSON                                                                  Case number (.raioim)
                  FrslName       MidacNaine




    P art 4:    Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       Q No.Youhavenothingtoreportonthispartoftheform. Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
       81 Yes

    7. Whatkindofdebtcto you have?

           Yourdebtsareprimarilyconsumerdebts. Consumerdebtsarethose"incuiredbyanindividualprimarilyfora personal,
           family,orhouseholdpurpose." 1 1 U.S.C. § 101(8). Rll outlines8-9gforstatisticalpurposes.28U.S.C. § 159.
       Q Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmit
           this form to the court with your other schedules.



    8. From the Statement ofYour Current Monthly Income-. Copy your total current monthly income from Official
       Fonn 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                       4.702.00




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/P


                                                                                                      Total claim


        From Part 4<»nS(*edutee»:;c<»pythe1oltewing:


       9a. Domesticsupportobfigatuns(Copyline6a.)                                                     $                0. 00


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                       $                0.00

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)             $                0.00

      9d. Studenttoans. (Copyline6f.)                                                                 $                0.00

      9e. Obligationsarisingoutofa separationagreementordivorcethatyou did notreportas                $                0.00
          priority claims. (Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +$                  0.00

      9g.Total.Addlines 9athrough9f.                                                                                   0.00




OfficialForm 106Sum SummaryofYourAssetsand LiabilitiesandCertainStatisticalInformation                                         page 2 of 2


         Case 2:19-bk-06456-BKM                        Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                          Desc
                                                       Main Document    Page 2 of 47
 Fill in this information to identify your case and this filing:


Debtor 1            MARLOWATSON
                    RratName                  MkMleNane

Debtor2
(Spouse, if filing) FlretName                 Muffle Name


UnitedStatesBantoupfyCourttorthe: DistrictofArizona

Case number
                                                                                                                                         a Checkifthisisan
                                                                                                                                           amendedfiling
 Official Form 106A/B
                                                  . .                                                                                                 12/15
 In each category, separately list and descrlba itams. List an asset only once. If an asset fits in more than en* category, list the asset in the
cal&goiywhenyouIhinkitfitsbast. Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether,bothamequalty
msponslbto forstvpl^flg corpBctlnfonnaBon. Ifmon space Is needed, attach a separate sheetto thisform. Onthe topof anyadditional pages,
write your name and ease number (if known). Answer every question.

Part 1:        Dascribc Each Residsnce, Building, Land, or Other Real Estate You Own or Have an IntarsstIn

i. Do you own or haveanylegal or equitableInterestin anyresidence,building, land, or similarproperty?
   81 No.Goto Part2.
   Q Yes.Whereistheproperty?
                                                                What is the property? Check all that apply.
                                                                                                                l>>^^!)^^eouredirf» <»exefflRSoBs;^^
                                                                Q Sjngle-family home                            theamountofanysecuredctefms on ScheduleD:
     1. 1.
                                                                Q Duplexormuffi-unitbuikling                    CrBditorsWhoHavsClaimsSecuredby Pmperty.
             Streetaddress,ifavailable,orotherdescription
                                                                Q Condominiumorcooperative                      Current value of the Current value of the
                                                                Q Manufacturedormobilehome                      entire property?          portion you own?
                                                                a Land                                          $                $
                                                                Q Investmentproperty
                                                                Q Timeshare                                     Describe the nature of your ownership
             City                         State     ZIPCode
                                                                                                                interest (suchas fee simple, tenancyby
                                                                                                                the entireties, or a life estate), if known.
                                                                Whohasan interest in the property? Checkone.
                                                                Q Debtor1 only
             County                                             QDebtorZonly
                                                                Q Debtor land Debtor2 only                      a CheckifthisIscommunityproperty
                                                                Q Atleastoneofthedebtorsandanother                  (see instructions)

                                                                Other Information you wish to add about this Item, such as local
                                                                property identification number:
   If you own or have more than one, list here:
                                                               What w tho property? Check all that apply.
                                                                                                                (%r^da(^seeu»^cfBbnsww^
                                                               Q Single-familyhome                              WeiBimii»mtofraiy*ecui^eS^
    12.
                                                               Q Duplexormulti-unit building                    CreditorsWhoHaveClaimsSecwedbyPmperty.
             Streetaddress, ifavailable,or othwdescriptton
                                                               Q Condominium orcooperative                      Current value of the Current value ofthe
                                                               Q Manufacturedormobilehome                       entire property?          portion you own?
                                                               Q Land
                                                               Q Investment property
                                                               Q Timeshare                                      Describethe natureofyourownership
             City                        State      ZIP Code                                                    Interest (such as fee simple, tenancy by
                                                               a Other                                          the entireties, or a life estate). If known.
                                                               Whohasan Interest in the property? Checkone.
                                                               Q Debtor 1 only
             County                                            a Debtor2 only
                                                               a Debtor1 andDebtor2 only                        Q CheckifthisIscommunityproperty
                                                               Q Atleastoneofthedebtorsandanother                  (see instructions)

                                                               Other information you wish to add about this Ham, such as local
                                                               property Identification number


Official Form T06A/B                                           Schedule MB: Property                                                            page 1

        Case 2:19-bk-06456-BKM                              Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                 Desc
                                                            Main Document    Page 3 of 47
 Oebtarf            MARLOWATSON                                                                    Casa number (Ttmnm}




                                                                What to the property? Check anthat apply.                riBtd6c^^aeui^«?eafwiEre)GBfn()   nstFu(
     1.3.
                                                                a   Single-familyhome                               the;aBwu»tt<)(an^8ea. ^<W!WonS         8^
                                                                                                                    CreditorsWlmHaveClaimsSecunedbyProperty.
             Street address, if available,or other descriptun   Q   Duplexormutti-unitbuilding
                                                                Q   Condominium orcooperative                       Current value of the      Current value of the
                                                                                                                    entire property?          portion you own?
                                                                Q   ManufastUFedormfihilehome
                                                                a   Land                                            $                $
                                                                Q   Investment property
             City                          State     ZIP Code   Q TImeshape                                         Describethe nature ofyourownsrship
                                                                                                                    interest(suchas fee simple, tenancyby
                                                                a Other                                             the entireties, or a lifeestate). If known.
                                                                Whohas an interest in the property?Check one.
                                                                                                            .




                                                                Q Debtor 1 only
             County
                                                                Q Debtor2 only
                                                                Q Debtor1 andDebtor2 only                           Q Checkifthisiscommunity property
                                                                Q Atleastoneofthedebtorsandanother                       (see instructions)

                                                                Other Information you wish to add about this Item. such as local
                                                                property identificationnumber:


2. Add the dollar value of the portion you own tor ati of your entries from Part 1, including any entries for pages                                           0.00
   you have attached for Part 1.Write that number hen.




Part 2:       Describe Your Vehicles



Doyou own,lease,orhavelegalorequitableinterestInanyvehicles,whethertheyareregisteredor not?Includeanyvehicles
you own that someone else drives. Ifyou tease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars,vans,trucks, tractors, apartutility vehicles, motorcycles
   a No
   a Yes

   3. 1.    Make:                       CHEVY                   Whohas an interest In the property? Checkone.       DonWdec^. seyB ^efa^ore^
                                        MALIBU                  21Debtor1 only                                     lhBB[noi^oK^se(Utea^alms^S(!ft^^
            Model:
                                        2009                    QDebtor2onty
            Year                                                                                                    Current value of the      Cunwit value of the
                                                                Q Debtor1 andDebtor2 only
            Approximate mileage:                                                                                    entire property?          portion you own?
                                                                Q Atleast one ofthe debtors andanother
            Other Information:
                                                                Q Checkifthis iscommunityproperty (see                        3,500.00 $                     0.00
                                                                   instructions)



  If you ownor havemore than one, describehere:

   3.2.     Make:                                               Who has an interest In the property? Check one.     Donot deduct secured daimB orexemptions. Put
                                                                Qoeitorlonly                                        toafflouotof.anyse^rWi^lffson^^
            Model:                                                                                                  eiWSli^«^tla»aClamsSewiw yPiopaify.
                                                                Q Debtor2 only
            Year:                                                                                                  Current value of the       Current value ofthe
                                                                1-1Debtor1 andDebtor2 only
            Approximate mileage:                                                                                   entire property?           portion you own?
                                                                Q Atleastoneofthedebtors andanother
            Other information:
                                                                Q Checkifthisiscommunityproperty(see
                                                                   instructions)




OfficialForm 106AW                                              ScheduleA/B:Property                                                                page 2

       Case 2:19-bk-06456-BKM                              Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                      Desc
                                                           Main Document    Page 4 of 47
 Dsbtorl        MARLOWATSON                                                               Casenumber<yknown}




    33.     Make:                                      Who has an interest hi the property? Check one.    Do not deduct secured ctaims or exemptions. Put
                                                       a Debtor1 only                                     <ft6mw ttffaryT  OCtJfM^dE^iimSk*edufeO;
            Model:                                                                                        CjpeclilmsSWhb1-fSveClaiiissSecuredSyBtopei^.
                                                       Q Debtor2 only
            Year.                                                                                         Current value of the     Current value of the
                                                       Q Debtor 1 andDebtor2 only
            Approximate mileage:                                                                          entire property?         portion you own? ,
                                                       Q Atteast one ofthe debtors andanother
            Other jntonnatton:
                                                       0 CheckIfthis is community property (see
                                                          instructions)


    3A. Make:                                          Whohas an Interest in the property? Checkone.      DonirttjiBdutasecuf^claJ^we^
                                                       Q Debtor! only                                     Uwa[noimror<^i^(Mcla^offi5eh8fl»tdai&'
            Model:                                                                                        Gruaaais^^i-iaweii^m^Swwi^^f^iseij^
                                                       Qoebtor2 rally
            Year.                                                                                         Current value of the     Current value of the
                                                       Q Debtor1 andDebtor2 only
            Approidmate mileage:                                                                          entire property?         portion you own?
                                                       Q Atleast one ofthe debtors and another
            Otherinformation:
                                                       a Check ifthis iscommunity property (see
                                                          insbucfions)




   Watercraft.aircraft, motor homes, ATVa and other recreational vehicles, other vehicles, and accessories
   Examples: Boats,trailers, motors, personalwatercraft,fishingvessels, snowmobiles,motorcycle accessories
   eiNo
   a Yes

    4. 1.   Make:                                     Whohas an Interest In the property? Checkone.      tto n<acfed^secMre(tcWnst)rs)fflfflpt6[^fW
                                                                                                                         OcuriMl^iiBiBs
                                                                                                         (hftajnQuntofanyT                on AitedMe   Or
            Model:                                    1-1Debtor1 wily
                                                                                                         CmdilwsWho Hww^lafW^ewiwl^F'iypeffy.
                                                      0 Debtor2 only
            Year
                                                      Q Debtor 1 andDebtor2 only                         Current value of the      Current vahieofth*
            Other information:                        Q Atleastoneofthedelatorsandanother                entire property?          portion you own?

                                                      Q CheckifthisIscommunityproperty(see
                                                           lau uuuui   la




   Ifyou own or have more than one, Usthere:

    4.2. Make:                                        Who ha? an Interest In the property? Check one.    Donetdeflti^securedda^ or m
                                                      Q Debtor 1 only                                    ^ame^'oS^;secx^fS^ ^iS(^ulgt);
            Model:
                                                      Q Debtor2 only
            Year                                                                                         Current value of the     Current value ofthe
                                                      a Debtor1 andDetetof2 only
            Other infbmnadon:                                                                            antlro property?         portion you own?
                                                      Q Atleastoneofthedebtorsandanother

                                                      Q Check ifthis is community property (see
                                                         instructions)




5. Add the dollar value ofthe portion you own for all of your entries from Part 2, including any entries for pages                                0.00
   you haveattachedfor Part2. Writethatnumberhen




OfficialForm 106A/B                                    Schedule A/B: Property                                                             page3

        Case 2:19-bk-06456-BKM                  Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                      Desc
                                                Main Document    Page 5 of 47
 Debtor 1      MARLOWATSON                                                                        Case number (yfaxnn)




Pa rt 3:     Describe Your Personal and Household Items

                                                                                                                             current value ofthe
laove^cnCTpi'hBWanyiij^vtw-flifuit^e^                                                                                        portion you own?
                                                                                                                             Do not deduct secured claims
                                                                                                                             orexempltons.
6. Household goods and furnishings
    Examples:Major appliances,furniture, linens, china, kitchenware
    Q No
    B Yes.Describe......... [ MISC. appliances, furniture, linens, china, kitchenware                                                          500. 00

7   Electronics
    Examples: Televisions and radios; audio,video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
    a No
    B Yes. Describe..         TV-COMP.                                                                                                         500.00

8. Collectibles of value
    Examples- Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
    a No
    Q Yes. Describe.

9. Equipmentfor sports and hobbies
    Examples: Sports, photographic,exercise,and otherhobbyequipment;bicycles, pooltables, gotfclubs,skis;canoes
               and kayaks; carpentrytoots; musical instruments
    a No
    a Yes.Describe.

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    a No ,_
    a Yes.Describe-.

ll.Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    a No
    a Yes.Describe........... EVERYDAYCLOTHING                                                                                                 500. 00


12.Jewelry
   Examples:Everydayjewelry, costumejewelry, engagementrings,weddingrings, heirtoomjewelry,watches,gems.
               gold, silver
    a No
    B Yes.Describe.......... ' ^                                                                                                              200.00
l3. Non. farm animals
    Examples: Dogs, cats, birds, horses
    B No
    0 Yes.Describe..
                                                                                                                         J
14.Any other personal andhouseholdItemsyou did not alreadylist, includingany healthaidsyou did not list
    (2 No
    Q Yes. Givespecific
       information.

15. Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached                               1 700. 00
    for Part 3. Write that number here



Official Rmn 108A/B                                         Schedule A/B: Property                                                       page 4

       Case 2:19-bk-06456-BKM                        Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                Desc
                                                     Main Document    Page 6 of 47
Oebtorl        MARLOWATSON                                                                     Casenumber<nino->
                  Nanrn




P a rt 4:   D-cribe Your Financial Assets


Doyou own or tow anylegatsraiultaI^lhtei-eaAlo any <rftN>*»fl^^                                                                      Currentvalue ofthe
                                                                                                                                     portton you own?
                                                                                                                                     Do not deduct secured claims
                                                                                                                                     OF%BBi!»t(ifiOIW.

16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petffien

   a No
   a Yes.                                                                                                     Cash:




l7. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unfa)ns, brokerage houses,
              and other similar institutions. It you have multiple accounts with the same Institution, list each.
   a No
   a Yes.                                                      Institution name:



                             +7. 1. Cheddng account:           B.O.A.                                                                 $-                 300. 00
                             17.2. Checking account:                                                                                  $

                             17.3. Savingsaccount:                                                                                    $

                             17.4.Savingsaccount:                                                                                     $

                             17.5. Certificates of deposit                                                                            $

                             17.6.Otherflnanaal account:                                                                              $-
                             17.7. Other flnandal account:                                                                            $

                             17.8. Other financial account:

                             17.9. Otherfinancialaccount




18.Bonds, mutual funds, or publicly traded stocks
   Examples:Bondfunds, investment accountswith brokeragefirms, moneymarketaccounts
       No
   a Yes..                   Institution or issuer name:




19. Non-publicly traded stock and Interests in Incorporated and unincorporated businesses, including an Interest in
    an LLC, (»artnereh4>, andjoint venture
   (3 No                     Nameofentity:                                                                   % ofownership:
   a Yes.Givespecific                                                                                         0% %
       information about
      them..
                                                                                                              0%         -%
                                                                                                              Q%          %




OfficialForm T06A/B                                           ScheduleMB: Property                                                                  pages

       Case 2:19-bk-06456-BKM                          Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                        Desc
                                                       Main Document    Page 7 of 47
  Debtor 1        MARLOWATSON                                                                   Case number {yhiown
                        Item*        MKMrName




 20. Governmentand corporatebondsandother negotiableand non-negoUabteInstruments
     Negotiableinstrumentsincludepersonalchecks,cashiers'checks, promissorynotes, andmoneyorders.
     Non-negotiable instmments are those you cannot transfer to someone by signing or delivering them.

    21 No
    .




    Q Yes.Gh/especific                Issuer name:
         information about
        them..




21. Retirement or pensionaccounts
    examples: Interests inIRA, ERISA, Keogh. 401(k), 403(b). thrift savings accounts, or other pension or profit-sharing plans
    S3 No
    Q Yes. Usteach
        accountseparately. Type ofaccount:                   Institutionname:

                                     401<k)or<bnilarptan:                                                                            $

                                     Pensionplan:                                                                                    $

                                     IRA:                                                                                            $

                                     Retirement account                                                                              $

                                     Keogh:                                                                                          $

                                     Additionalaccount                                                                               $

                                     AddiBonal account                                                                               $



22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples:Agreementswithlandlords,prepaidrent, publicutilities (electric, gas, water), telecommunications
   companies, or others

    a No
        Yes».                                            Institution name or individual:
                                     Electric:
                                                                                                                                 $
                                     Gas:
                                                                                                                                 $
                                     Heating oil:
                                                                                                                                 $
                                     Securitydepositonrentalunit: APT                                                                       1,000.00
                                                                                                                                 $
                                     Prepaid rent
                                                                                                                                 $
                                     Telephone:
                                                                                                                                 $
                                     Water
                                                                                                                                 $
                                     Rentedfurniture:
                                                                                                                                 $
                                     Other:
                                                                                                                                 $



23.Annuities (A contract for a periodic payment of money to you, either for life or for a number ofyears)
   a No
   Q Yes..........................   Issuernameanddescription:
                                                                                                                                 $

                                                                                                                                 $
                                                                                                                                 $


Official Form 106A/B                                                 Schedule A/B: Property                                                page®

        Case 2:19-bk-06456-BKM                                Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                            Desc
                                                              Main Document    Page 8 of 47
 Belstorf     MARLOWATSON                                                                         Case number(a-bmni)




24.Interests In an education IRA, In an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U. S.C. §§530(b)(1), 528A(b), and 528(b)(1).
    0 NO
        Yes .................................... instituttonnameanddescription. Separatelyfiletherecordsofanyintereste. 11U.S.C.§ S2t(c}:
                                                                                                                                            $-
                                                                                                                                            $




25.Trusts, equitableorfuture Interests In property (otherthan anythinglisted in line 1), and righto or powers
    exerclsablefor your benefit
       No
    a Yes. Gh/especific
       information about them...


26.Patents, copyrights, trademarks,tradesecrets, andother Intellectual property
   Examples:Internetdomainnames,websites,proceedsfrom royaltiesand licensingagreements
    S3 No
   Q Yes. Givespecific
       information aboutttiem.... |


27. Licenses, franchises, and other general Intangibles
   Sramp/es: Building permits, exclusive licenses, cooperative associatton hoklings, liquor licenses, professional licenses
   a No
    a Yes. Givespecific
       information about them....;


Monay or property owed to you?                                                                                                              Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            RiBnOtdKJuCtSiWired
                                                                                                                                            dams or exempfions.
28.Tax refunds owed to you
       No
   Q Yes. Give specific information                                                                              Federal:             $
            about them, including whether
            you alreadyfiledthe returns                                                                          State:               s
            andthe tax years.
                                                                                                                 Local:               $



29, Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   ei No
   Q Yes. Ghwspecific infbrmaBon..............
                                                                                                                Alimony:
                                                 I                                                              Maintenance:
                                                                                                                Support
                                                                                                                Divorce settlement:

                                                                                                                Property settlement

30.Otheramounts aomeoneowesyou
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
               Social Security benefits;unpaidloans you madeto someone else
   a No
   a Yes. Givespecific information.
                                                 L_.

Official Form 1WMB                                          Schedule A/B: Property                                                                    page7

       Case 2:19-bk-06456-BKM                          Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                           Desc
                                                       Main Document    Page 9 of 47
 Cabtorl           MARLO WATSON                                                                                                                Case number(tftnoinr)




31. Interests In Insurancepollclos
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    a No
         Yes. Name Vhe insurance company            nnmnflnunama-                                                                                                                                  Surrenderor refund value:
              of each policy and list its value....
                                                                                                                                                                                                   $




32. Any Interest in property that Is due you from someone who has died
    If you are the beneficiaryof a livingtrust, expect proceeds from a life insurancepolicy, or are currentlyenStedto receive
    property becausesomeone has died.
    a No
    Q Yes. Givespecific information..


33. Claims against third parties, whetim or not you have filed a lawsuit or made a demand tor payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
    a No
    Q Yes. Describeeachdaim.                                         j


34.Other contingent and unliquidated claims of awry nature, including counterclaims ot the debtor and rights
    to set off claims
    a No
    a Yes.Describesachdaim.....................j



35.Any financial assets you did not already list
   a No
   Q Yes. Givespecificinformation..                                                                                                                                                            i»

36. Add the dollar value of all of your entries ftom Part 4, Including any entries for pages you have attached                                                                                             .       _" __
   fcr Part4.Writethatnumber here .....................................................................................................................................................   >        t            1.300. 00



Part 5:          DescribeAny Buslness-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37. 0o you own or have any legal or equitable Interest In any buslness-relatod property?
   B No.GotoPat6.
   Q Yes. Gotoline38.
                                                                                                                                                                                              Current value of the
                                                                                                                                                                                              portion you own?
                                                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                                                              Or exemptions,

38. Accounts receivable or commissions you already earned
   a No
   a Yes. Describe....
                                                                                                                                                                                              '^
39. Officeequipment, himiahinga, andsupplies
    Examptes.-Business-relatedcomputers, software, modems, printers,copiers, faxmachines,rugs, telephones, desks,chairs,electronicdevices
   a No
   a Yes. 0escribe.....4



OfRctal Form W6A/B                                                                     Schedule fiJB:Property                                                                                                pages

        Case 2:19-bk-06456-BKM                                             Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                                                             Desc
                                                                           Main Document    Page 10 of 47
  BBbtari        MARLOWATSON                                                   Casenumber(minomi)
                 FirstNamn




 40.Machinery,fixtures,equipment,suppliesyouuseInbusiness,andtoolsofyourtrade
    a No
    a Yes.Describe...... '


 41 .Inventory
    a No
    a Yes.Describe......j


 42.Interests inpartnershipsorJointventures
    a No
    QYes. Deseribe....... Nameofentity:                                                      % ofownership:
                                                                                                    -%         $"
                                                                                                    .
                                                                                                        % $
                                                                                                    _% $

 43.Ciatonwrlists, mailing lists, or other compilations
    a No
    Q Yes.DoyourlistsIncludepersonallyIdentifiableInformation(asdefinedin11U.S.C.§ 101(41A))?
            a No
            a Yas. Oescribe........


44.Any buslness-relatod property you did not already list
   a No
    Q Yes.Givespecific
       information                                                                                              $

                                                                                                                $



                                                                                                               $

                                                                                                               $



45.Addth®dollarvalueofall ofyourentriesfromPart5.Includinganyentriesforpagesyouhaveattached
   for Part 5. Writs that number here




Part 6:     UwCTUw Any Farm. atwl-C<»mmBrcialFlahin»<Blatod Property You Own orHam an Intorast In.
            ff you own or havean Interestin farmland, list tt in Part t.


46-Doyouownw hawanylegalorequitableinterestinanyfarm-orcommercialflshing-nlatedproperty?
       No. Goto Part 7.
   1.3 Yes. C3K»tollne47
                                                                                                              Current value of the
                                                                                                              portion you own?
                                                                                                              Donflttfeauet^ecuiieciaaims
                                                                                                              or exemptions.
47.farm animals
   Examples:Livestock,poultry, fann-raisedflsh
   a No
  QYW




Official Form 106A/B                                    ScheduleMB: Property                                               page®

       Case 2:19-bk-06456-BKM                     Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                      Desc
                                                  Main Document    Page 11 of 47
 Dabtori        MARLOWATSON                                                                   Case number(ftncani)
                  FiretName         Nam




48.Crops-either flrowlng or harvested
    a No
    Q Yes.Givespecific i
        information.............I

49.Farm and fishing equipment, Implements, machinery, fixtures, and tools of trade
    a No
    a Yes.


50.Farm and flshlng supplies, chemicals, and feed
    a No
    1-lYes.


51. Any farm- and commercial fishing-related property you did not already list
    a No
    a Yes. Givespecific j
       Infbnnatton.                                                                                                         E^
52. Add tha dollar value of all of your entries from Part 6, Including any entries for pages you have attached
    for Pan 6. Write that number here



part 7:       Describe Ati Property You Own or Have an Interest InThat You 01*1Not List Above

53. Do you have other property of any kind you did not already list?
    Examples:Seasontickets,countryclub membership

       wo r
   Q Yes. Give specific
       infonnafion.




54-Addthe dollarvalue of all ofyourentriesfromPart7.Writethat number here



Part s:       Ust the Totals of Each Part of this Form

55.Part 1: Total mat estate, line 2                                                                                    ..> $              0.00

56.Part2: Total vehicles, line 5                                       $               0.00

57. Part 3: Total personal and household Hems, line 15                 $          1.700.00

58. Part 4: Total financial assets, Una 36                             $          1,300. 00

59.PartS:Total business-relatedproperty, tine 45                       $
                                                                                       0.00

60.Part6: Totalfarm.andfishing<elatedproperty, line 52                 $               0.00

61.Part 7: Total other property not listed, line 54                 +$                0.00

62.Total personal property. Add lines 56 through61.                    $          3,000.00 Copy personal property total ^ , + $.     3,000.00


63.Total of alt property on Schedule A/B. Add line 55 + tine 62.                                                                     3,000.00


Official Form T06A/B                                     Schedule A/B: Property                                                      page 1Q

       Case 2:19-bk-06456-BKM                     Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                  Desc
                                                  Main Document    Page 12 of 47
  Fill in this information to identify your case:


  Debtor 1                MARLOWATSON
                                              MOdteName

  Debtors
  (SpOUSS.   If filing)   Fnt Name            Middle Name


  UnitedStatesBankruptcyCourtforthe:DistrictofArizona

  Case number                                                                                                                         l-l Check ifthis is an
   (Ifknown)
                                                                                                                                          amendedfiling


Official Form 106C
                                                                                                                                                     04/16
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct informatfon.
Usingthepropertyyou listed on ScheduleMB:Property (OfficialForm 106A/B)asyoursource, listthe propertythatyou dahnasexempt. Ifmore
space is needed, fill out and attach to thte pageas many copies of Part 2: Additional Page as necessary. On the top ofanyadditional pages, write
your nameand case number (if known).

ForeachItem ofproperty you claimasexempt,you must specifythe amountofthe exemptionyou claim. Onewayof doingso is to state a
specificdollaramountas exempt.Alternatively, you mayclaimthefull fair market value ofthe property beingexempted up to the amount
of anyapplicablestatutory limit. Someexsmpttons-suchaathosefor healthaids,rights to racaive certain benefits,andtax-ftxwnpt
retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property Is determined to axcaed that amount, your exemption
would be timitBd to the applicable statutory amount


  Parti:           Idanttf^ th* Proparty You Claim aa Exempt


 1. WhichsatofaxinpUonaawyou etatmlng? Checkoneonly, men IfyourspouseIsSltngwttti you.
                                                                            s. 11 U.S.C. § 522(b)(3)
      a Youareclaimingfederalexemptions. 11U.S.C.§ 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the Information below.


       Briefdescriptionofthepropertyandtineon Currantvalueofthe                    Amountoftheexemptionyouclaim            Specificlawsthatallowexemption
       ScheduteAB that lists this property                  portionyouown
                                                            CQpylhevatUffftom      Cfescfcwiyone^iacforeacls^xemplion.
                                                            Sc/ieduteAS

      Bnef
      description:
                                 dothina                    $500.00                iZi$ 500.00                             Ariz. Rev. Stat.Ann. § §
      Line (rom                                                                    a 100%offeirmarketvalue, upto           33-1123' 33-1125 and 33-
      Schedule A^:                                                                     any applicable statutory limit

      Brief
      description:
                                 Household goods            $500.00                d $ 500.00                              A.R.S. § 33-1123
     tine from                                                                     Q 100%offairmarket value, upto
      Schedule AS:                                                                     any applicable statutory limit

     Brief
     description:
                                CHECKING                    $300. 00               el $ 309,00                             A.R.S. § 33-1126(A)(9)
      Line (rom                                                                    Q 100%affairmarket value, upto
      ScheduleAS: 171                                                                  any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160, 375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases flled on or after the date of adjustment.)
     alhlo
     Q Yes.Didyouacquirethepropertycoveredbytheexemptionwithin1,215daysbeforeyoufiledthiscase?
          ^ NO
         a Yes


Official Form 106C                                          Schedule C: The Property You Claim aa Exempt                                     page 1 of_

       Case 2:19-bk-06456-BKM                             Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                 Desc
                                                          Main Document    Page 13 of 47
Oabtorl          MARLOWATSON                                                      Case number(/
              F-tl




  Part 2:    Additional Page

      Briefd(                  ^            Current value of the   Amount ofthe exemptionyou clabn      Specific law that allow exemption
      on&;hodufeAB that H«t»W»
                         rt»W»pn
                               property     porKonyouown
                                            Copythe value from     Checkonly one boxforeachexempSon
                                            ScheduteA^

     Brief
                     J WERY                              200.00 0$            200.00                   Ariz. Rev. Stat. Ann. § § 33-
     description:                                                                                      1123, 33-1125and33-
                     12                                            Q 100% offair market value, up to
     Line from
     ScheduleAS:                                                     anyapplicablestatutorylimit

     Bn-ef
                     SECURFTY                         1 000.00     0$ 1 000. 00                        33-1123. 33-1125and 33-
     description:
     Line from
                                                                   Q 100%offairmarketvahje,upto
     Schedule AS:
                     22                                               any applicable statutory limit


     Brief
     description:
                     Electronics                         200.00 Bh            200.00                   A.R.S. § 33-1123
                                                                   Q 100%offairmarket value, upto
     Line from       7_                                               any applicablestatutoty limit
     Schedule A^:

     Brief
     description:                                                  a$
     Line from
                                                                   Q 100%offairmarketvalue,upto
     ScheduleA/B:                                                     any applicable statutory limit

     Brief
     description:                                                  Q$
     Line from
                                                                   Q 100%offairmarketvalue,upto
     Schedule AS:                                                     any applicable statutory limit


     Brief
     descnptton:                                                   a$
     Linefrom
                                                                   Q 100%offairmarketvalue,upto
     ScheduleAS:                                                      any applicable statutory limit

     Brief
     description:                                                  a$
     Line from
                                                                   0 100%offairmarketvalue,upto
     Schedule A/B:                                                    any applicable statutory limit

     Brief
     description:                                                  as
     Linefrom
                                                                   Q 100%offairmarketvalue,upto
     Schedule AS:                                                     any applicable statutory limit


     Brief
     description:
                                                                   a$
     Line from
                                                                   Q 100%offairmarketvalue,upto
     Schedule AS:                                                     any applicable statutory limit

     Brief
     description:                                                  a$
                                                                   a 100% offair market value, upto
     Line from
     Schedule AW:                                                     any applicable statutory limit

     Brief
    description:                                                   a$
     Line from
                                                                   Q 100%offairmarketvalue, upto
     Schedule AS:                                                     any applicable statutory limit


     Brief
     description:                                                  a$
     Unefroin
                                                                   Q 100%offairmarketvalue,upto
     Schedule AS:                                                     any applnabte statutory limit


Official Foim 106C                         ScheduleC: The Property You Claim as Exempt                                  page2_of_

      Case 2:19-bk-06456-BKM              Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                Desc
                                          Main Document    Page 14 of 47
  Fill in this information to identify your case:


  Debtor 1          MARLO WATSON

  Debtor2
  (Spouse, (f filing) Rid Name                     MkldksNamc

  United States Bankruptcy Court fbrthe: District of Arizona

  Case number
   (Ifknown)                                                                                                                                        0 CheckifthisIsan
                                                                                                                                                        amended filing

  Official Form 1060
  Schedule                           s Creditors                               ve Claims Secured                                      rop                                12/15
  Beas completeandaccurateas possible.Iftwomarriedpeoplearefilingtogether, bothareequally responsibletor supplyingcorrect
  information. Ifmore space ts needed, copy the Additional Page, fill It out, number the entries, and attach it to this ftwm. On the top of any
  additional pages, write your name and case number frf known).

 1. Do anycreditors haw claims secia»dby your property?
       Q No.Checkthisboxandsubmitthisform tothecourtwith yourotherschedules. You have nothing elseto reportonthisform.
       dY es. PiBmaUafthemformaeonbetaw.

 Part 1:        List AH Secured Claims
                                                                                                                                            WSewS                      CdfamwG
 z. LIWfltl^ui^^aims^ a creilitortiia&moret^                                                                           ImoaBtolSchdin       Value of collateral        Unsecured
       foreach Claim. lfmon6lhanone eFedltbr tasa|Brttc^ar daim^th® other Gredltors lirl^rtZ                           X,n«itda3, u*        ||»a|su|ni |»i3Ns     -
                                                                                                                                                                      ^ . pNBon..
                                                                                                                                                                               .
       Asvmutoas         possibfe,   fistflw dainw in alphabeUGalord®F^xwdingte^cte<JifeF           'sname.            ^u^^^^
                                                                                                                       valueofcollateral.                             ~-«any ^ ,

       ' ALTAVISTAAUTO                                      Describethe propertythat securesthe claim:                 $        7,000.00 $          3. 500.00 $ 3, 500. 00
       Creditor's Name

        323 E DUNLAP                                      i CHEVY2009
       Number            Street
                                                           As ofthe date you file, the claim is: Checkall mat apply.
                                                            Q Contingent
        PHOENIX                         AZ 85020            Q Unliquktated
       cay                              Slate ZIPCode       a Disputed
   Who owes the debt? Check one.                           Natureof lien. Checkanthatapply.
   3' DebtoMonly                                            Of Anagreementyoumade(suchasmortgageorsecured
   a Debtor2only                                                cartoan)
   Q Debtor land Debtor2 only                               Q Statutory lien(such astaxlien, mechanic's lien)
   a Atleastoneofthedebtorsandanother                       Q Judgment Itenfroma lawsuit
                                                            Q Other(including a righttooffset)
   a CheckIfthis daimrelatesto a
      community debt
   Data debtwas incurred                                   Last4 digits of account number_
 2.2
                                                           Describethe propertythatsecuresthe claim: $
       Creditor'sName

       Number            Street
                                                           As ofthe date you fite,the ctaun is: Checkall thatapply.
                                                           D Contingent
                                                           Q Unliquklated
       City                            Stats ZIPCode       a Disputed
  Whoowesthe debt? Checkone.                               Natureof lien. Checkall thatapply.
   Q Debtor1 only                                          Q Anagreementyoumade(suchasmortgageorsecured
   Q Debtor2only                                                car loan)
   a Debtorland Debtor2 only                               Q Statutory lien(such astaxUen, mechanic's lien)
   a At teas!oneofthedebtors andanother                    Q Judgment lienfrom a lawsuit
                                                           Q Other(including a righttooffset)
   a Checkifthisclaimrelatesto a
         community debt
  Date debt was incurred                                   Last 4di its of account number.

L ._^?^^??^!l?^^u!r. ???^ W^"^A<^^                                                                                            _LQQ(LQO

 Official Form 1060                                Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of_

              Case 2:19-bk-06456-BKM                            Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                          Desc
                                                                Main Document    Page 15 of 47
   Fill in this information to identify your case:

   Debtor 1        MARLO WATSON
                     FistName                  MkUteNsme

   Debtor 2
   (Spouse, iffiling) nrd Name                 Middle Name


   Un'rted States Bankruptcy Court for the: District of Arizona

   Case number
                                                                                                                                                 Q Check if this is an
   (Ifknown)                                                                                                                                         amended filing

 Official Form 106E/F
 Schedule E/F: Creditors                                          tio       ave           nsecured Claims                                                      12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORTTY claims and Part 2 for creditors with NONPRIORTTf claims.
 Listtheotherpartyto anyexecutorycontractsor unexpiredleasesthatcouldresultIna claim. Alsolist executorycontractson Schedule
 A®;Property(OfficialForm106A/B)andonSehedulsG:ExecutoryContractsandUmxphvdLeases(OfficialForm106G).Donotincludeany
 creditors with partially secured claims that are listed In Schedule D:Creditors WhoHawClaims Securedby Property. If more space Is
 needed, copythe Part you need, fill it out, number the entries Inthe boxes on th®left. Attach the Continuation Pageto this page. Onthe top of
 anyadditionalpages,writeyour nameandcase number(Ifknown).

 Pa rt 1:      Us* All of Your PRIORITY Unsecured Claims

 1. Doanycreditors havepriority unsecuredclaims againstyou?
    BNo. GotoPartZ
    a Yes.
 2. l^aHc»]^^ito^unSBieMretfd
    eacfrela<mlistett, i^i^virt»aMype<rfdah^^
    l^^i%T^%, /^^^SS''^te-^th^^i^pte^ral^6r^1^^
    unsfeeuretfclam^ffll^WeContlnuaUon-Page^l^ffl
    (Roranexpl^atfon^e^lypeof^ffi, ^etheinstni^
                                                                                                                                 Total claim   Priority    Nonpriority
                                                                                                                                               amount      amount


                                                                  Last4digits of account number _           _          3
      Priority Creditor'sName

                                                                  Whenwasthe debt incurred?
                      Street


                                                                  As of the date you file, the claim is: Check all that apply.
      City                           State
                                                                  Q Contingent
                                                                  a UnliqukJated
      Who incurred the debt? Checkone.
                                                                  Q Disputed
      Q Debtor 1 only
      a Debtor 2 only                                             Type of PRIORFTTunsecured claim:
      Q Debtor 1 andDebtor2 only
                                                                  Q Domesticsupportobligations
      Q Atleastoneofthedebtorsandanother
                                                                  Q Taxesandcertainotherdebtsyouowethegovernment
      a Checkifthteclaimisfora communitydebt                      Q Claimsfordeathorpersonalinjurywhiteyouwere
      Is the claim subjectto offset?                                  intoxicated
      a No                                                        Q Other.Specify
      a Yes
                                                                  Last4 digitsof account number
      PriorityCreditor's Name
                                                                  Whenwasthe debt incurred?
      Number
                                                                  As ofthe dateyoufile, theclaimis: Checkallthatapply.
                                                                  Q Contingent
      City                                    ZIPCode             Q UnliqukJated
      Who Incurred the debt? Check one.                           Q Disputed
      Q Debtor 1 only
                                                                  Type of PRIORrTYunsecured claim:
      Q Debtor2only
      Q DebtorlaidDebtor2 only                                    Q Domesticsupportobligations
      Q Atteastoneofthedebtorsandanother                          Q Taxesandcertainotherdebtsyouowethegovernment
      Q Checkifthisclaimisfora communitydebt                      Q Claimsfordeathorpersonalinjurywhiteyouwere
                                                                     intoxicated
     Is the claim subject to offset?                              a Other. Specify
     a No
     1-lYes

Official Form 106BF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                               page 1 of_

        Case 2:19-bk-06456-BKM                           Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                                Desc
                                                         Main Document    Page 16 of 47
 Debtor 1        MARLO WATSON                                                                      Case number wimmm)


 P art 1:         Your PRIORITY Unsecured Claims - Continuation Page

 After Ustingany^ntries on ffiis|»ge, numl^ them beginning witftZ^                                                         Total claim   Priority   Nonpriority
                                                                                                                                         amount     amount

a                                                           Last 4 digits of account number _         _    _ _
       PriorityCreditor'sName
                                                            When was the debt incurred?
       Number
                                                            As of the date you fite, the daim is: Check all that apply.
                                                            Q Contingent
       City                                   ZIPCoda       a UnliqukJated
                                                            Q Disputed
       Whoincurredthe debt? Checkone.
       Q Debtor1 only                                       Type of PRIORITT unsecured claim:
       Q Debtor2only                                        Q Domestic support obligations
       a Debtor1 andDebtor2 only                            Q Taxes andcertain otherdebts you owethegovernment
       Q At least one ofthe debtors and another
                                                            Q Claims fordeath orpersonal injurywhileyouwere
                                                                intoxicated
       Q Check if this claim Is for a community debt
                                                            Q Other. Specify
       Is die claim subjectto offset?
       a No
       a Yes

                                                            Last 4 digits of account number
       PriorityCreditor'sName
                                                            When was the debt incurred?
       Number           Street

                                                            As of the date you file, the claim is: Checkaltthatapply.

                                                            Q Contingent
       City                         State     ZIPCode       0 Unliquidated
                                                            Q Disputed
      Whoincurredthe debt? Checkone.
       a Debtor1 only                                       Type of PRIORFTYunsecured claim:
       Q Debtor2 only                                       Q Domestic support obligations
       (-1 DebtorlandDebtor2 only                           Q Taxesandcertainotherdebtsyouowethegovernment
       Q At least one ofthe debtors and another
                                                            Q Claims fordeathor personal injurywhileyouwere
                                                                intoxicated
       Q Checkif thisclaimisfor a communitydebt
                                                            a Other. Specify
       Is the daimsubjectto offset?
       UNO
       a Yes

                                                            Last 4 digits of account number _         _    _ _
       Priority Creditor's Name

                                                            When was the debt incurred?
       Number          Street

                                                            As of the date you file, the claim Is: Check all that apply.
                                                            Q Contingent
       City                         State     ZIPCode       a Unliquklated
                                                            Q Disputed
       Who incurred the debt? Check one.
       a      Debtor1 only                                  Type of PRIORmf unsecured claim:
       a      Debtor2only                                   Q Domestic support obligations
       a      Debtor1 andDebtor2 only                       Q Taxesandcertainotherdebtsyouowethegovernment
       a      Atleastoneofthedebtorsandanother              Q Claimsfordeathorpersonalinjurywhileyouwere
                                                                intoxicated
       Ql Checkifthisclaim isfora communitydebt
                                                            a Other.Specify
       Is the daimsubjectto offeet?
       a No


Official Fonn 106BF                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               page_of_

       Case 2:19-bk-06456-BKM                           Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                         Desc
                                                        Main Document    Page 17 of 47
  Debtor1         MARLO WATSON                                                                       Case numberyiamurn)
                   FiratName         Middle Name         LastName


   Part 2:       Ust All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecured claims against you?
      Q No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
      GlYes
   4. tdlWaH^y<tUrnonprjorityunsecu d*KimslirWe^lphat>etic^
      nQi^nQi^unseey^clairo. lisMl^c^id^se^
      ii^ude^nil^^ rH^ffiar ne«®d^
      elairtis fill oufrU   (;OTi1Jnuatiion Page of'Rait^2.

                                                                                                                                                   Total ctaim
        SCOTTSDALEEMERGENCYASS.                                                 Last 4 digits of account number
        NonpriorityCreditor'sName                                                                                                              $            734.00
        9003 E SheaBlvd,                                                        Whenwasthedebt incurred?                11/08/2018
        Number          Street

        Scottsdale, AZ 85260                          AZ             85260
        City                                         State          ZIPCode     As of the data you file, the claim is: Check all that apply.
                                                                                Q Contingent
       Who incurred the debt? Check one.                                        Q Unliquidated
        (3 Debtor1 only                                                         Q Disputed
        Q Debtor2only
        Q Debtor1 andDebtor2 only                                              Type of NONPRIORmrunsecured claim:
        Q At teast oneofthedebtors andanother                                   Q Studentloans
        a CheckifBiisclaimisfora communitydebt                                  Q ObHgatkmsarisingoutofa separationagreementordivorce
                                                                                    that you did not report as priority claims
       Is the daim subjectto offset?                                           Q Debtstopenskinorprofit-sharingplans,andothersimilardebts
       0 No                                                                    5f Other.Specify MEDICAL
       a Yes

       ATT MOBILFTY                                                            Last4 digits of accountnumber
       Nonpriority Creditor's Name                                             Whenwasthedebtincurred?                  11/30/2016
       1025LenoxParkBlvd NE(RoxboroRd.)
       Number          Street

       Brookhaven                                    GA              30319     As of the date you file, the claim is: Check all that apply.
       City                                          State          ZIP Code
                                                                               1-1 Contingent
       Who incurred the debt? Check one.                                       Q Unliquidated
       (3 Debtor1 only                                                         a Disputed
       Q Debtor2 only
       Q Debtor1 andDebtor2 only                                               Type of NONPRIORTTY unsecured claim:
       Q Atleastoneofthedebtorsandanother                                      Q Studentloans
       a CheckifthisclaimIsfora communitydebt                                  Q Obligationsarisingoutofa separationagreement ordivorce
                                                                                   that you did not report as priority claims
       Is the daim subject to offset?                                          Q Debtstopensmnorprofit-sharingplans,andothersimilardebts
       0 No                                                                    ^Other.Specify LOAN-91469147
       a Yes

       SPEEDYCASH                                                              Last4 digitsof account number
       Nonpriority Creditor's Name                                                                                                                       1,384. 00
                                                                               Whenwasthedebtincurred?                  10/18/2017
       1841 WEST NORTHERN AVE
       Number         Street
       PHOENIX                                       AZ              85021
      CSf                                           State           ZIPCode    Asofthedateyoufile, the claim is: Checkallthatapply.

      Who incurred the debt? Check one.
                                                                               Q Contingent
                                                                               Q Unlktukteted
      Qf Debtor1 only
                                                                               Q Disputed
      (-1 Debtor2 only
      Q Debtor1 andDebtor2 only
                                                                               Type of NONPRIQRmfunsecured claim:
      Q Atleastoneofthedebtorsandanother
                                                                               Q Student loans
      Q Checkifthis claim isfora community debt                                Q Obligationsarisingoutofa separationagreement ordivorce
      Is the claim subjectto offset?                                               thatyoudidnot report as prioritydaims
      or No                                                                    Q Debtstopensionorprofit-sharingplans,andothersimilardebts
      a Yes                                                                    I? Other.Specify LOAN


Official Form 106E/F                                    Schedule BF: Creditors Who Have Unsecured Claims                                              page_of_
        Case 2:19-bk-06456-BKM                                Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                  Desc
                                                              Main Document    Page 18 of 47
  Debtor1        MARLO WATSON                                                                  Case number(fknown
                  FiratName



   P a rt 2:     Your NONPIUOMTY Unsecured Claims - Continuation Page




 4.4
        COX COMMUNICATIONS                                                   Last4 digitsofaccountnumber 2                  7   X JC
        Nonpnority Creditor's Name
                                                                             Whenwasthedebtincurred?                    11/29/2018
         6205-B PeachtreeDunwoodyRoad.
        Number         Street

         Atlanta                                 GA          30328          As of the data you file, the claim is: Check all that apply.
        City                                    State      ZIPCode           Q Contingent
                                                                             0 Unliquklated
       Who incurred the debT? Check one,
                                                                             a Disputed
        I^DebtoMonly
        a DebtorZonly                                                       Type of NONPRIORFTYunsecured claim:
        1.3 Debtor 1 andDebtor2 only                                         [-1 Studentloans
        a Atleast oneofthedebtors andanother
                                                                             Q Obtigattonsarisingoutofa separationagreementordivorcethat
        Q Checkifthisclaimisfora communitydebt                                  you did not report as priority claims
                                                                            1-1 Debtstopensionorprofit-sharingplans,andothersimilardebts
       Is the dalm subject to offset?                                        Gf Other,specify internet
        ^ No
        a Yes


 4.5
        VIA21APTS                                                           Last4 digits ofaccountnumber                                     $ 4814.00'
       MonpriorityCreditor'sName
                                                                            Whenwas the debt incurred?
        4111N. 21STST.
       Number         Street

        PHOENIX                                 AZ          85016           As of the date you file, the claim is: Check all that apply.
       City                                    State       ZIP Code         LI Contingent
                                                                            a Unlkiuidated
       Who incurred the debt? Check one.
                                                                            Q Disputed
       Q Debtor 1 only
       Q DebtorZonly                                                        Type of NONPRIORITT unsecured daim;
       I? Debtor1 andDebtor2 only                                           1-1 Studentloans
       Q At least oneofthedebtors andanother
                                                                            Q Obligationsarisingoutofa separaton agreement ordivoroethat
       1-1 Checkifthisclaimisfora communitydebt                                 you did not report as priority claims
                                                                            1-1 Debtstopenskmorprofit-shartngplans,andothersimilardebts
       Is the claimsubjectto offset?                                        fit Other.Specify a t
       S No
       a Yes

4.6                                                                                                                                               1,008. 00;
       TMOBILE                                                              Last4 digits ofaccount number 0                1    X X
       NonpriorifyCreditor'sName
                                                                            Whenwasthedebtincurred? 03/21/2018
       PO Box 53410
       Number         Street

       Bellevue                                WA           98015           As ofthedateyoufile,theclaim is: Checkallthatapply.
       City                                    State       ZIPCode          a Contingent
                                                                            Q Unliquidated
       Who Incurred the debt? Check one.
                                                                            Q Disputed
       y Debtor 1 only
       Q Debtor2only                                                        Type of NONPRIORmr unsecured claim:
       Q Debtor 1 andDebtor 2 only                                          Q Studentloans
       Q Attoastoneofthedebtorsandanother
                                                                            Q Obligationsarisingoutofa separationagreementordivorcethat
       Q Check ifthis claim isfora community debt                              you d'ld not report as priority claims
                                                                            Q Debtstopensunorprom-sharingplans,andothersimilardebts
       Is the claim subject to offset?                                      0 Other.Specify CELL
       tlfl No
       a Yes




Official Fomi 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                         page_of_
        Case 2:19-bk-06456-BKM                          Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                    Desc
                                                        Main Document    Page 19 of 47
  oebior1        MARLOWATSON                                                                    Case number(itimm,
                  FlretHame         MiddteName



   Part 2:      Your NONPRIORmf Unsecured Claims - Continuation Page


  Aftwns^an^Bntrinonthtolwge. nunlberthew

 4.7
        RIVERSIDEMEDICALCENTER                                                 Last4 digitsofaccountnumber 6449                               $ 2,639. 00)
        NonpriorityCreditor'sName
        350 N. WALL                                                           Whenwasthedebtincurred?                    10/23/2011
        Number        Street
        KANKAKEE                                   IL         60901           As of the date you fite, the daim is: Check all that apply.
        City                                     State      ZIP Code          Q Contingent
                                                                              Q UntiquMated
       Who Incurred the debt? Check one.                                      Q Disputed
        1^1Debtor1 only
        a Debtor2only                                                         Type of NONPRIORFTY unsecured claim:
        Q Debtor1 andDebtor2 only                                             D Studentloans
        Q Atleastoneofthedebtorsandanother
                                                                              D Obligationsarisingoutofa separation agreementordivorcethat
                                                                                  you did not report as priorityclaims
        LI Checkifthisclaimisfora communitydebt
                                                                              Q Debtstopensfonorprofit-shanngplans,andothersimilardebts
       Is the claim subjectto offset?                                         Gf Other.Specify MEDICAL-MANY ACCT #
       SfNo
       a Yes


 4.8
        CHILDCARE NETWORK                                                     Last4 digitsofaccountnumber 0057                                $    260. 00,
       NonpriorityCreditor'sName
                                                                              Whenwasthedebtincurred? 08/03/2018
        6053 Veterans Pkwy,
       Number         Street

                                                  GA                          As ofthe date you flte, the datm is: Checkallthatapply.
        Columbus                                              31909
       City                                      State      ZIP Code          1-1 Contingent
                                                                              Q UnliqukJated
       Whoincurred the debt? Checkone.
                                                                              Q Disputed
       y Debtor1 only
       Q Debtor2only                                                          Type of NONPRIORFPr unsecured claim:
       Q Debtor1 andDebtor2 only                                              Q Student toans
       Q Atleastoneofthedebtorsandanother
                                                                              Q Obligatmns arisingoutofa separationagreementordivorcethat
                                                                                  you did not report as priority claims
       a CheckifthisclaimIsfora communitydebt
                                                                              Q Debtstopensionorprofit-sharing ftans.andothersimilardebts
       Is the claim subjectto offset?                                         0 0 er.Specify CHILCARE
       (^ No
       a Yes

4.9                                                                                                                                           $ 2,094.00
       VERIZON WIRELESS                                                       Last 4 digits of account number
       NonpriontyCreditor'sName
       P.O.BOX650051                                                          Whenwasthedebtincurred? 10/20/2012
       Number        Street

       DALLAS                                                                 As of the dateyou file, the claim is: Checkallthatapply.
                                                 TX          75265
       City                                      State      ZIP Code          Q Contingent
                                                                              Q Unlkjuidated
       Who incurred the debt? Check one.
                                                                              Q Disputed
       ^ Debtor1 only
       Q Debtor2 only                                                         Type of NONPRIORmrunsecured claim:
       Q Debtor 1 andDebtor 2 only                                            Q Student loans
       Q Atteas!oneofthedebtors andanother
                                                                              Q Obligationsarisingoutofa separationagreementordivorcethat
       Q Checkifthisclaimisfora communitydebt                                    you did not report as priority claims
                                                                              Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       Is the claim subject to offset?                                        Bf Other.Specify CELL
       (3 No
       a Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                        page _ of.
        Case 2:19-bk-06456-BKM                           Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                    Desc
                                                         Main Document    Page 20 of 47
  Debtor1          MARLOWATSON                                                                     Case number viumwn
                   Ria Nairn         Middle Name



   Part 2:        Your NONPRIORITYUnsecured Claims - Continuation Page


  <^r1ls!Uns;aiiy sntriesimthte^>aj^nuntb^ jBn^l^^                                                                                                Total claim


  5.0
         COMCAST                                                                Last4 digits ofaccount number                                         873. 00 j
         NonpriorityCreditor'sName
         One Comcast Center
                                                                                Whenwasthedebtincurred? 12/26/2017
         Number        Street
                                                                                As of the date you file, the claim is: Check all that apply.
         Philadelphia                                PA          19103
         City                                       State      ZIPCode          Q Contingent
                                                                                1-1 Unliquidated
         Who incurred th®debt? Check one.
                                                                                Q Disputed
         Ijl Debtor1 only
         Q Debtor2only                                                          Type of NONPRIORTTY unsecured daim:
         Q Debtor land Debtor2 only                                             a Student loans
         Q Atleast oneofthedebtors andanother
                                                                                Q Obligationsarisingoutofa separationagreementordivorcethat
         Q CheckifthisdalmIsfora communitydebt                                      you did not report as priority claims
                                                                                Q Debtstopensnnorprofit-sharingplans,andothersimilardebts
         Is theclaim subjectto offset?                                          6^ Other.Specify CABLE
         SZfNo
         a Yes


 5.1
          BHFC FINANCIALSERV                                                    Last4 digits of account number                                   $ 7896.00
        NonpriorityCreditor'sName
         7017N. 56THAVE                                                         Whenwasthedebtincurred? 12/18/2017
        Number         Street

         GLENDALE                                   AZ          85301           As ofthedateyoufile,the claim(s: Checkallthatapply.
        City                                       State       ZIP Code         Q Contingent
                                                                                a Unliquklated
        Who Incurred the debr? Check one.
                                                                                a Disputed
        I? Debtor1 only
        (-1 Debtor2only                                                         Type of NONPRIORHY unsecured daim:
        Q Debtor1 andDebtor2 only                                               Q Student loans
        a Atleastoneofthedebtorsandanother
                                                                                Q Obllgatwnsarisingoutofa separationagreementordivorcethai
        Q Chockifthisclaim isfora community debt                                   you did not report as priority daims
                                                                                Q Debtstopensk»norprofi^sharingplans,andothersimilardebts
        Is the claim subjectto offset?                                          3 Other.Specify CAR
        sdhio
        a Yes

5.2                                                                                                                                              $ 1, 153. 00
        SPRINT                                                                  Last4 digits ofaccount number
        NonpriontyCreditor'sName
                                                                               Whenwasthedebtincurred?                01/07/2016
        6200 SprintPkwy.,
        Number        Street

        Overland Park                               KS          66251          As ofthe dateyouflte,the claimis: Checkallthatapply.
        City                                       State       ZIPCode         a Contingent
                                                                               (-] UnliquMated
        Whoincurredthe debt? Checkone.
                                                                               Q Disputed
        I? Debtor1 only
        Q Debtor2only                                                          Type of NONPRIORFTVunsecured daim:
        Q Debtor1 andDebtor2 only                                              Q Studentloans
        0 Attoastoneofthedebtorsandanother
                                                                               Q Obligattonsarisingoutofa separationagreement ordivorcethat
        1-1 Checktfthis claim isfora community debt                                you did not report as priority claims
                                                                               Q Debtstopensionorpioffi-sharingplans, andothersimilardebts
        Is the claim subject to offset?                                        3 Other.Specify CELL
        0 No
        a Yes




Official Form 106E/F                                   Schedule BF: Creditors Who Have Unsecured Claims                                          page_of_
         Case 2:19-bk-06456-BKM                             Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                    Desc
                                                            Main Document    Page 21 of 47
 Debtor1           MARLOWATSON                                                                Case number (»*nnm
                    FntNnne      UddteNane


  Part 3:          UstOthetstoBeNotifled                 a Debt That You Already Listed

  5. Use this page only if you haw iithers to be notified about your bankruptcy, tor a debt ttat you already listed in Parts lor 2. For
     example. Ifa collection agencyis toying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the coltocUon agency here. St^lariy, if you haw more than one creditow ft>r any of the debts that you BstBd m Parts .I or 2, Batthe
     adiMtonal creifituis here. ff you do not have additional pwsons to be nutMied for any debts hi Pans 1 or 2. «to nut fill out or submit this page.

           ADASTRARECOVERYSERV                                          Onwhichentry in Part1 or Part2 didyou listthe originalcreditnr?
          Name
           7330 WEST 33RD ST N. #118                                    Line4.3 of [Checkone): 0 Part1:CreditorswithPriorityUnsecureddams
          Number        Street
                                                                                                     Bi Part2:CreditorswithNonpriorityUnsecuredClaims
                                                                        Last4 digits of account number.
           WICHITA                            KS         67205
                                             State         ZIPCode

           AFNI                                                          Onwhichentry in Part1 or Part2 didyou listtheoriginalcreditor?
          Name

           P.O.BOX3427                                                   Line 5. 0 of (Checkone): Q Parti: Creditors with Priority Unsecured Clanns
          Number       Street
                                                                                                     Bf Part2:CreditorswithNonpriorityUnsecured
                                                                         Claims

           BLCMDMINGTON                       IL         61702           Last4 digits of account number_ _
          City                               State         ZIPCode

           USCOLLECTIONSWEST                                             Onwhichentry in Part 1 or Part2 did you listtheoriginalcreditor?
          Name

           2320WESTPEORIAAVE#C1                                          Line 4.5 of (Checkone;: D Part1:CreditDrswithPriorityUnsecuredClaims
          Number                                                                                     ^ Part2:CreditorswithNonpriorityUnsecured
                                                                         Claims

           PHOENIX                            AZ         85029           Last4 digits of account number
      .
          c%-. _T-__TT»__ .                  s       ^-__, a£^Mto.
           RECEIVABLESMANG. PARTNERS                                     Onwhichentry in Part 1 or Part2 didyou list the originalcreditor?
          Name

           2250E. DEVONAVE #243                                          Line 4.7 of (Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
          Number       Street
                                                                                                     yf Part2:CreditorswithNonpriorityUnsecured
                                                                         Claims

           DESPLAINES                         IL         60018           Last4 digitsofaccount number 6449
          cay                                              ZIPCode

           KLS FINANCIAL SERV.                                          Onwhichentry in Part1 or Part2 didyou list theoriginalcreditor?

          991 AVIATION PKWY#300                                          Line 4.8 of (Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
          Number       Street                                                                    Bf Part2:CreditorswithNonpriorityUnsecured
                                                                        Claims

          MORRISVILLE                        NC          27560          Last4 digits ofaccount number_0. 057
          c-                                               ZIPCode

          BUREAU OF MEDICAL ECONOMICS                                   Onwhichentry in Part 1 or Part2 didyou list the originalcreditor?
          Name


          326 E. CORONADORD                                             Line 4. 1 of (Check one): Q Part 1:Creditors with Priority Unsecured aaims
          Number       Sheet
                                                                                                     Sl Part2:Creditors withNonpriority Unsecured
                                                                        Claims

          PHOENIX AZ 85004                   A2          85004          Last4 digits of account number
          City                               State         ZIP Code


          SEQUIUMASS.SOLUTIONS                                          On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

          1130 NORTHEASE PKWY #150                                      Line4.4 of (Checkone): d Parti:CreditorswithPriorityUnsecuredClaims
                                                                                                     Bf Part2:CreditorswithNonpriorityUnsecured
                                                                        Claims

          MARIETTA GA 30067                  GA          30067
      City                                                 ZIPCode      Last4 digitsofaccountnumber 2 7 X X

Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                          page_of_

           Case 2:19-bk-06456-BKM                      Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                   Desc
                                                       Main Document    Page 22 of 47
   oebtori       MARLO WATSON                                                             Case number(»kno-n)


   Part 3:       UstOtbmnsta Be Notiflted About a Debt That You Already Usted

   5. Usethispageonlyifyou haveothers(abenotifiedaboutyourbankruptcy,fora debtthatyoualreadylisted in Pats 1 or2. For
      example,ifa collectionagencyistryingto collectfromyoutora debtyouowetosomeoneelse, listtheoriginalcreditorin Parts1 or
      2, Uwnlirt the collw^on agency here.SimUaly, Ifyou hawmorethm onecreditairftN-anyofthedebtethatyou lisl^
      addtttond cteditois here.Ifyou donot hawaddithmal persons to benotifiedtoranydebts to Parts 1 or 2, do notfill out orsubmit this page.
         ENHANCEDRECOVERY                                          Onwhichentry in Part1 or Part2 didyou listtheoriginalcreditor?
        Name

         P.O. BOX57547                                             Line4.2 of {Cfwckone): Q Parti:CredtorswithPriorityUnsecuredClaims
        Number
                                                                                                Bf Part2:CreditoiswithNonpriorityUnsecuredClaims

        JACKSONVILLE                                               Last4 digits of account number
                                         FL         33241
        City                                          ZIPCode

        ENHANCEDRECOVERY                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        P.O. BOX 57547                                              Line 4.6 of {Checkone): Q Part1:CredBorswithPriorityUnsecured Claims
       Number        Street
                                                                                                 fitf Part2:CreditorswithNonpriorityUnsecured
                                                                    Claims

        JACKSONVILLE                      FL        33241           Last 4 digits of account number _
       City                                           ZIPCode

        ENHANCEDRECOVERY                                           On which entry in Part 1 or Part 2 did you list the original credited?
       Name


        P.O. BOX 57547                                             Line 5.2 of (Checkone): 0 Part1:CreditorswithPriorityUnsecuredClaims
       Number
                                                                                                Bf Part2:CreditorswithNonpriorityUnsecured
                                                                   Claims

        JACKSONVILLE                      FL        33241          Last 4 digits of account number
      -c%»                                            ZIP Code

                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                   Line_of (Checkone): D Partl.-CredMorewithPriorityUnsecuredClaims
       Number
                                                                                       a Part2:CreditorswithNonpriorityUnsecured
                                                                   Claims


       Qty                              State
                                                                   Last 4 digits of account number
                                                      ZIPCode

                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name


                                                                   Line_of (Checkone): D Pan 1:Creditors wth Priority Unsecured Claims
                    Street
                                                                                                a Part2:CreditorswithNonpriorityUnsecured
                                                                   Claims


                                                                   Last 4 digits of account number
                                        State         ZIPCode

                                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                   Line_of (Checkone): Q Parti:CreditorsvwthPriorityUnsecuredQaims
      Number        Street
                                                                                                1-1 Part2: Creditors with Nonpriority Unsecured
                                                                   Claims

                                                                   Last4 digits of account number
      City                                           ZIPCode


      Name                                                         On which entry in Part 1 or Part 2 dhl you list the original creditor?

      Number
                                                                   Line_of {Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
                                                                                       Q Part2:CreditorswithNonpriorityUnsecured
                                                                   Claims


      City                             State         ZIPCode       Last4 digits of account number


Offteial Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                           Page-of.

        Case 2:19-bk-06456-BKM                    Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                   Desc
                                                  Main Document    Page 23 of 47
oebtori         MARLO WATSON                                                             Case number(ifi
                FntMame      WMeNane



 Part 4:                           tor Each Type <rf Unsecured Claim


 fi. Total the amounts of certain types of unsecured claims. This information is tor statistical reporting purposes only. 28 U.S.C. § 159.
     Add thBamounts for eachtype of unsecured claim.




                                                                                   Total claim



 Total claims
                6a. Domestic support obligations                            6a.
                                                                                   $-                      0.00
 ftumPartl
                6b. Taxes and certain other debts you owethe
                    government                                              6b.    $.                      0.00
                6c. Claims for death or personal injury white you were
                    intoxicated                                             6c.
                                                                                   $                       0.00
                6d. Other.Add all other priority unsecured claims.
                    Write that amount here.                                 6d.   +$                       0.00


                6e. Total. Addlines6a through6d.                            6e.
                                                                                                           0.00


                                                                                   Total claim

                Gf. Student loans                                           6f.                            0.00
Total claims
tromPartZ
                6g. Obligationsarisingout ofa separationagreement
                    or dhrorce that you did nut report as priority
                    claims                                                  6g.                            0.00
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                           6h.                            0.00

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                 6i. +$                29, 016. 00


                6j. Total. Addlines6fthrough61.
                                                                                                  29,016.00




Official Fomi 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page_of_
      Case 2:19-bk-06456-BKM                       Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                Desc
                                                   Main Document    Page 24 of 47
         Fill in this information to identify your case:

         Debtor                MARLOWATSON
                               First Name                 Mit   -Name

         Dsbtot-2
         (Spouse Iffiling) FrsiName                       MMdteNaroe


         UnSedStatesBankruptcyCourtfortha DistrictofAriama

         Case number
         (Ifknown)                                                                                                                           a Check ifthisIsan
                                                                                                                                                 amended filing


    Official Form 106G
    Schedule G: Executory Contracts and Une                                                                  red Leases                                   12/15
    Beascompleteandaccurateaspossible,fftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsuppFyfngcorrect
    information.Ifmorespaceisneeded,copytheadditionalpage,fill it out,numbertheentries,andattachittothispage.Onth®topofany
    additional pages, write your name and case number (if known).

        1. Doyouhaveanyexecutorycontracts or unexplred leases?
                   Q No.Checkthisbwandfitethisformwththecourtwiftyourotherschedules.Youhavenothmgeteetoreport<MIthisftmn.
                         Yes. RHin allofthe mtbnnatton bekwevenffthe contracts orleases are Ksted on Schedule A/B:Plnnperty(OfBdal Fonn 106A/B).
        2. Listseparatelyeachpersonorcompanywithwhomyouhavethecontractorlease.Thanstatewhateachcontractorleaseisfor(for
                  example, rent, vehicle tease, cell phone). Seetheinstnicttons for thisform inthe instruction booklet for more examples ofexecirtory coniracts and


                  Person or <!<impawiimft»h^. y6 U          haw thtt cehtrgctw Ittaw                 Statewhatthe contractor tease is for


                   weidnerapt                                                                  apt lease
                  Name
                   2529 west cactus rd
                   Number        Street
                   phoenix                      az               8502&
                  CBy                                           ZIP Code



                  Name


                  Number        Street


                                                  State         ZIPCode


                  Name

                  Nimber        Street


                                                  State         ZIPCode


                  Name


                  Number        Street


^MWT»         .   S*y_                           State          ZIPCode

J2.5J
    .
        -UJ
F"~ Name
?




                  Number
!
                  City                           State          ZIP Code


Official Form 1Q6G                                       ScheduleG: ExecutoryContractsand Unexplred Leases                                             1 of
                   Case 2:19-bk-06456-BKM                              Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                            Desc
                                                                       Main Document    Page 25 of 47
    Fill 'n this information to identify your case:


    DebtoM           MARLO WATSON
                      Fmt Name

    Debtor 2
    (Spouse, iffiling) FistName                      MUdeName

    UnitedStatesBankruptcyCourtforthe: DistridofArizona
    Case number
    (Ifknown)
                                                                                                                                         LI Check if this is an
                                                                                                                                            amended filing

Official Form 106H
Schedule                             : Your Code                                                                                                      12/15
Codebtors are people or entities who are also liable for any debts you may haw. Be as complete and accurate as possible. If two manied people
arefilingtogether, bothareequallyresponsibleforsupplyingcorrect information. Ifmorespaceis needed,copytheAdditionalPage,fill it out,
and numbertheentries in theboxeson the left. AttachtheAdditionalPageto this page.Onthe top ofanyAdditionalPages,writeyournameand
case number (if known). Answer evwy question.

j 1. Doyouhawanycodebtors? (Ifyouarefilinga jointcase,donotlisteitherspouseasa codebtor.)
     a No
        Zives
    2. Within the last 8 years, have you lived In a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
S       Q No. Goto line 3.                                                                                                        I
            Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
j            a No
             S! Yes. Inwhichcommunitystateorterritory didyou Iwe'^AZ . Fillinthenameandcurrentaddressofthatperson.

                   EBONY MONEAK WYATT
                   Nameof yourspouse, formerspouse, or legal equivalent

                   2529 west cactus rd                  apt 1332
                   Number            Street

                   PHX                                        AZ
                   City                                       Slate                     ZIPCode

    3. In Column 1, list all ofyourcodebtors. Do not includeyourspouse as a codebtorif yourspouse is filingwithyou. Us*the person
       shown in line 2 again as a codebtor only If that person Is a guarantor or cosigner. Make sure you have listed the creditor on
       ScheduleD (OfficialForm 1060), ScheduleE/F(OfficialForm 106E/F),or ScheduleG (OfficialForm 106G). UseScheduleD.
       Schedule BF. w Schedule G to fill out Column 2.

         CdKaim ^yyur oodebtor                                                                         Column 2: The c»editor to whom you owe the debt

                                                                                                       Check all schedules that apply:
 3.1       EBONY MONEAK WYATT
          Name
                                                                                                       a ScheduleD, line
           2529 west cactus rd                    apt 1332                                             Of ScheduleBF.line 4.5
          Number            Street
                                                                                                       a ScheduleG, line
           PHX                                                    AZ
          a^ _                   _SWB_                                                   ZIP Code

3.2
           EBONY MONEAK WYATT                                                                          a ScheduleD, line
          Name

          2529 west cactus rd                     ati 332                                              6tf ScheduleE/F,line 4.8
          Number            Street                                                                     a ScheduleG, line.
           PHX                                                   AZ
          C»y_                                    __State                                ZIP Code

3.3
          EBONY MONEAK WYATT                                                                           a Schedule D, line
          Name
          2529 west cactus rd                     a 11332                                              ^ ScheduleE/F,line 4.9
          Number            Street
                                                                                                       a ScheduleG, line
          PHOENIX                                                AZ
          Citj;    _ _                        _   _State                                 ZIPCode


Official Form 106H                                                        Schedule H: Your Codabtors                                         page 1 of.

         Case 2:19-bk-06456-BKM                                Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                Desc
                                                               Main Document    Page 26 of 47
   Debtor1           MARLOWATSON                                                       Case number (»*ma»n)
                     RnlHnne      UidUnName




                     Additional Pago to List More Codebtors

  I        Co/umn^-Yourcodebtor                                                             Column 2:The creditor to whom you owe the debt

                                                                                             Checkallschedulesthatapply:
  B
            Name
                                                                                             a ScheduleD, line
                                                                                             a ScheduleE/F, line.
            Number       Street                                                              a ScheduleG, line

           -<%_


            Name
                                                                                             a Schedule D, line
                                                                                             a Schedule E/F, line.
            Number       Street                                                              a ScheduleG, line




                                                                                             a Schedule D, line
                                                                                             a ScheduleBF, line
            Number       Street                                                              a ScheduleG, line.

            City                                                           ZIPCode



            Name
                                                                                             a Schedule D, line
                                                                                             a ScheduleE/F, line
            Number       Street                                                              Q ScheduleG, line




            Name
                                                                                             a ScheduleD, line
                                                                                             a ScheduleE/F, line
            Number      Street                                                               a ScheduleG, tine


      ,
          _. "6L


            Name
                                                                                             a Schedule D, line.
                                                                                             a ScheduleE/F,line
            Number      Street                                                               a ScheduleG, line

          -"&_                                    State                   ZIPCode


           Name
                                                                                             a ScheduleD. line
                                                                                             a Schedule E/F, line.
           Number       Street                                                               a ScheduleG. line

      -. c'ty_                                    State                   ZIPCode

 p         Name
                                                                                             a ScheduleD, line
                                                                                             1-1 ScheduleE/F,line
           Number       Street                                                               a Schedule G, line


                                                                          ZIP Code




Official Fonn 106H                                        Schedule H: Your Codebtors                                        page_of.
            Case 2:19-bk-06456-BKM               Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                            Desc
                                                 Main Document    Page 27 of 47
  Fill in this information to identify your case:


  Debtor1         MARLOWATSON
                   FmlName                    MlddteNane            LariName

  Debtor2
  (Spouse, Iffiling) FmtNome                  MKhftiName            LaslName

  United States Bankruptcy Court (or the: District of Arizona

  Case number                                                                                         Check if this is:
   (If known)
                                                                                                      a An amended filing
                                                                                                      Q A supplement showing postpetitfon chapter 13
                                                                                                          income as of the following date:
Offroal Form 1061                                                                                         WM /DD/VYYY

C                 ul                                                                                                                               12/15

Beas completeandaccurateas possible, ff two married peoplearefilingtogether (Debtor1 and Debtor2), bothareequallyresponsiblefor
supplyingcorrectinfbnnatkm.H youaremarriedand notfilingjomtly, andyourspouseis livingwithyou, includeinformationaboutyourspouse.
ffyouareseparatedandyourspouseis not filing withyou, do not include Informationaboutyourspouse,tt morespaceis needed,attach a
s^wratesheetto thisfcnn.OnIhatap «rfanyadiflUonalpages,writeyour nameandcasemanber(ifknown).Answw<v»ry<|uestinn.

  Part 1:        Describe Employment


 t. Fill In your employment
     Information.                                                        Debtorl                                     Debtor 2 arnon-fillngspousa
    If you have more than one job,
    attach a separate page with
    information about additional           Employment status                 Employed                                Q Emptoyed
    employers.                                                        QNotemptoyed                                   Q Notemptoyed
     Include part-h'me, seasonal, or
    self-emptoyed work.
                                          Occupation                 behavior health tech
    Occupafion may include student
    or homemaker, if B applies.
                                           Employer's name           inte ro health s s

                                          Employer's address         1501 e. oranewood ave
                                                                     Number Street                                 Number   Street




                                                                     PHX                     AZ       85020
                                                                      City              State   ZIPCode            City                State ZIP Code

                                          How long employed there?


  Part 2:       Chw Details About Monthly Income

    Estimate monthly Income as of the date you fite this form. Ifyou have nothing to report for any line. write $0 in the space. Include your non-filing
    spouse unless you are separated.
    Ifyouoryournon-filingspousehavemorethanone employer, combinethe informationforall employers forthatpersonon thelines
    bdow. Ifyouneedmorespace, atladia separatesheetto tttis form.
                                                                                                 For Debtor!        ForDabtorZor
                                                                                                                    non-filingspouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). Ifnotpaidmonthly, calculate whatthe monthly wagewould be.             2.      ^ 2. 720. 00          $-
 3. Estimateand list monthlyovertime pay.                                               3. +$        600.00        +$

 4. Calculate gross Income. Add line 2 + line 3.                                        4.      $ 3,320. 00 $


Official Form 1061                                               Schedule I: Your Income                                                     page 1
        Case 2:19-bk-06456-BKM                             Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                               Desc
                                                           Main Document    Page 28 of 47
 Dabtorl          MARLOWATSON                                                                                                      Casenumber(tftnnm
                   FtatNaas



                                                                                                                               For Debtor 1            For Debtor2or
                                                                                                                                                       non-fltinaspousa
    Copy line 4 here............................................................................................... .   » 4.   $      3,320. 00

  5, List all payroll deductions:

     5a. Tax. Medicare, and Social Security deductions                                                                   5a. $                           $

     5b. Mandatory contributions for rettremant plans                                                                    5b. $                           $

     5c. Voluntary contributions for retlreinent plans                                                                   5c. $                           $
     5d. Required repayments of retlmment fund loans                                                                     5d. $                           $
     5e. Insurance                                                                                                       5e. $          180.00           $
     St. Domestic support obligations                                                                                    5f. $                           s

     5g. Uniondues                                                                                                       5g.   $-                        $

     5h. Otherdaductlons. Specify:                                                                                       5h. +$                        +$
  6. Add the payroll deductions.Add lines 5a+Sb+5c+5d+5e+5f+5g+5h. 6. $                                                                 180.00           $


  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                  7.         3 140. 00           $


  a. Listall otherincomeregulariy receded:
     8a. Net Income from rental property and from operating a business,
         profession, or farm
           Attach a statementforeachpropertyandbusinessshowinggross
           receipts, ordinaryand necessary businessexpenses, and the total
                                                                                                                                                        $
           monthly net income.                                                                                           8a.
     8b. Interest and dividends                                                                                          Sb.                            $
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                                        $
         settlement, and property settlement.                                  Be.
     8d. Unemployment compensation                                                                                       8d.   $                        $
     Be. Social Security                                                                                                 8e.   $

     8f. Other government assistance that you regularly receive
           Includecashassistanceandthe value (if known)ofanynon-cashassistance
           that you receive, such as food stamps (benefits under the Supplemental
           Nutrition Assistance Program) or housing subsidies.
           Specify:                                                                                                      8f. $                          $

     89. Pension or retirement income                                                                                    8g. $                          $

     8h. Other monthly income. Specify: ROOMATE                                                                          8h. +$        782. 00         +$
  9. Addall oBisrIncome.Add lines8a+8b+8c+8d+8e+8f+8g+8h.                                                                9. $                           $

10.Calculatemonthly Income.Add line 7 + line 9.
   Addtheentries in line 10for Debtor1 and Debtor2 or non-filingspouse.                                                  10. $ 3, 140.00                                          3.922.00

11. Stateall otherregularcontributionsto the expensesthat you list In ScheduleJ.
    Include contributions <rom an unmarried partner, members ofyour household, your dependents, your roommates, and other
    friends or relatives.

    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                      11. +
12. Add the amount in the last column of line 10to the amount in line 11. The result is the combined monthly income.
    Write tttat amount on the Summa/y of YourAssete andL/aAfflfes and CBrtaOTS(affsffca//nftim»a(ton, ifttappltes                                                    12.        3.922.00
                                                                                                                                                                           Combined
                                                                                                                                                                           monthly income
 13.Do you expectan increaseor decreasewithinthe yearafteryou filethis form?
     ^ No.
     Q Yes. Explain: NO

Official Form 1061                                                                        Schedule I: Your Income                                                            page 2

       Case 2:19-bk-06456-BKM                                           Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                                    Desc
                                                                        Main Document    Page 29 of 47
    Fill in this information to identify your case:

    Debtor1           MARLO WATSON
                       FIrat Name             Middle Name                                          Check if this is:
    Debtor2
    (Spouse, if filing) Frel Maine            Middle Name
                                                                                                    Q Anamended filing
                                                                                                   Q A supplementshowingpostpetitionchapter13
    United States Bankmptcy Court Ibrthe: District of Arizona
                                                                                                       expenses as of the following date:
    Case number
                                                                                                       MM / 001 YYYY
    (Ifknown)



  Official Form 106J
                                      ou                                                                                                            12/15
  Beas complete and accurate as possible. Iftwo married people are filing together, both are equally responsibte for supplying correct
  information. If more spaceis needed, attachanothersheetto thisform. Onthetop ofanyadditionalpages,writeyour nameandcasenumber
  (if known). Answer every question.

   Part 1            Describe Your Household

 i. Is this a Joint case?
    Kl No. Gotoline2.
    Q Yes.DoesDebtor2 IhreIna separatehousehold?
                 fiSNo
                 a Yes.Debtor2 mustfileOfficialForm106J-2,ExpensesforSeparateHouseholdofDebtor2.
 2. Do you have dependents?
                                                No                               Dependent'srelationshipto              Dependent's      Does dependent tive
    Do not fistDebtor land                      Yes. HBout this infonnationfor   DebtoM or0d>tor2                       age              with you?
    Debtor2.                                    each dependent.
    Do notstate the dependents'                                                  dau hter                               11               a No
    names.                                                                                                                               ^ Yes
                                                                                 son                                                     a No
                                                                                                                                         ^ Yes
                                                                                                                                         a No
                                                                                                                                         a Yes
                                                                                                                                         a No
                                                                                                                                         a Yes
                                                                                                                                         a No
                                                                                                                                         a Yes
 3. Do your expenses Include                a No
    expenses of people other than
    yourselfand your dependents?            a Yes

 Part 2:         Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you arc using this form as a supplement in a Chapter 13 casa to raport
 expensesas ofa dateafterthe bankruptcy is filed. Ifthis is a supplemental ScheduleJ. checkthe boxatthe top ofthefomi andfill in the
 applicable date.
 Includeexpensespaidforwith non-cashgovernmentassistanceif you knowthe valueof
 such assistanceand have includedIt on ScheduleI:YourIncome(OfficialForm 1061.)                                              Your expenses

  4. Th®rental or home ownership expenses for your residence. Include first mortgage payments and
     anyrent forthe ground or hat.                                                                                       $               1,060.00
     ff not Included in line 4:
     4a.     Real estate taxes                                                                                    4a.    $

     4b. Property, homeowner's, or renter's insurance                                                             4b.    $

     4c. Home maintenance, repair, and upkeep eiqpenses                                                           40.    $

     4d.     Homeowner's association or condominium dues                                                          4d.    $

OfficialForm 106J                                               ScheduleJ: Your Expanses                                                       pagel


         Case 2:19-bk-06456-BKM                         Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                      Desc
                                                        Main Document    Page 30 of 47
  Debtor1         MARLO WATSON                                                        Casenumberp*no»»)



                                                                                                                      Yourexpenses


  5. AitcUttonatmortgagepaymentstor yourresidence, such ashomneequityloans

  9. Utflltieg:
      6a. Electricity, heat, natural gas                                                                  6a.      $                 125. 00
      6b. Water, sewer, garbage collection                                                                6b.    $                    37.00
      6c. Telephone, celt phone. Internet, satettite, and cable services                                  6a     $

     cd. Other,specify: internet                                                                          6d.    $                   100.00
  7. Food and housekeeping supplies                                                                       7.     $                   400.00
  s. Chlldcare and chHdnn'a<Klucatton costs                                                               8.     $                   500. 00
  9. Clothing, laundry, and dry cleaning                                                                  9.     $                   400.00
 10. Personal care products and services                                                                  10.    $

Ill- Medical and dantal expanses                                                                          11.    $

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.
                                                                                                                 $                   500.00
                                                                                                          12,
 13. Entertainment, clubs, recreation, newspapers,magazines,ami books                                     13.    s                   200. 00
 14. Charitabte contributions and religious donations                                                     14.    $

115. Insurance.
     Donotincludeinsurancedeductedfromyourpayor includedin lines4 or20.
     isa. Life Insurance                                                                                  t6a. $
     l5b. Health insurance                                                                                1 Sb. $

     ISe. VeNdeinsurance                                                                                  15c. $
     15d. Otherinsurance.Specify:renters                                                                  ISA $                       12.00

ie. nxas. DorartIndudetax deductedfromyourpayorfnctudedhlines 4w20.
     Specify:                                                                                             IS. ^

 17. Instathnentor tease payments:
     l7a. Car payments for Vehicle 1                                                                      17a. $                     330. 00
     170. Car payments for Vehicle 2                                                                      17b. $
     17c. Other. Specify:                                                                                 17c. $
     l7d. Other. Specify:                                                                                 17d.   $_

118. Yourpaymentsofalimony, malntsnance, andsupport that you did not report as deductedfrom
     yourpayon line S. Schsdute/, YourIncome(OfficialForm 1061).                                           18- $
19. Other paymente ymi make to stqiportf^ursnriw do not live wltt you.
    Specify:                                                                                              19. $

20. Otherrealproperty expenses not includedin lines4 or 5 ofthis form or on ScheduleI: YourIncome.
     20a. Mortgages on other property                                                                 20a. $
     20b> Realestate taxes                                                                            201>. $
     20c. Property, homeowner's, or renter's insurance                                                20c. $
     20d. Maintenance,repair, andupkeepexpenses                                                       20d. $
     2Se. Homeowner'sassotwtion w condominhim dues                                                    20e. $


Offkaal Form 106J                                         Schadute J: Your Expenses


       Case 2:19-bk-06456-BKM                      Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                               Desc
                                                   Main Document    Page 31 of 47
 Debtorl      MARLO WATSON                                                                   Casenumber (»
               FratName      fiddleName         tjeat Nairn




 21. Other. Specify:                                                                                          21. +$_

22. Calculate your monthly expenses.

     22a.Addtines4 through21.                                                                                22a.   $   3,664.00
     22b. Copy line 22 (monthly expenses far Debtor 2), if any, from Official Form 106J-2                    22b.   $

     22c. Add line 22a and 22b. The result is your monthly expenses.                                         22C.   $




 23. Calculate your monthly net Income.
                                                                                                             23a.
                                                                                                                        3.922.00
   23a. Copy line 12 {yourcombined monttily income) from Schedule I.

   23b. Copyyourmonthly expensesfrom line 22c above.                                                         23b. _$    3,664.00
   23c.    Subtract your monthly expenses from your monthly income.
                                                                                                             230. $      258.00
           The result is your monthty netmcome.




24. Do you expect an increase or itecreasB In your expenseswithin the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modificatfon to the terms of your mortgage?

    63 No.
    0 Yes.      Explainhere:




OfficialForm 106J                                             ScheduleJ: Your Expanses


       Case 2:19-bk-06456-BKM                      Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                      Desc
                                                   Main Document    Page 32 of 47
Fiii in this infoimation to identify your case:

Debtor1         MARLOWATSON
                 FralName                  MktdteNama

Debtor2
(Spouse,ifIBIng) FirstName                 MiddleNamo

United States Bankmptey Court for the: District of Arizona
Case number
(Ifknown)
                                                                                                                                               Q Checkifthis is an
                                                                                                                                                   amended filing


 OfRcial Form 106Dec
                                                                    i f                                                                                     12/15

 Iftwomarriedpeople arefilingtogether, bothareequallyresponsiblefor supplying correctinformation.
 You must fitsthisformwheneveryou file bankruptcyschedulesor amendedschsdutos. Makinga falsestatement, concealingproperty, or
 obtalnhig money or property byfraud in connecUon ¥»nh a bankniptey case can result in fines up to $250, 000, or hnprisonment fur up to 20
 yeara,or both. 18U.S.C. §§ 152, 1341, 1519,ami3571.



                 Sign Below



      Didyoupayoragreeto paysomeonewhois NOTanattorneyto helpyoufill outbankruptcyforms?
      a No
      fitf Yes. Nameofpeison steven malkin # 81725                                         . fiSttach BaflhnpteyPeffionftepsrefs WoSce, Oecfarafion, sncf
                                                                                               SgnatwB (Official Fonn 119).




      Underpenaltyofpeijury, I declarethatI haveroadthe summaryandschedulesfiledwiththis declarationand
      that they are true and correct




       SignatureofDebtor 1                                             Signature of Debtor 2


       O^f W OW<7                                                      Date
              MM/ DO / YYYY                                                   MM/ DD ; Ym




 Official Form 106Dec                                        Dectaratton About an tndhridual Debtor's Schedules




         Case 2:19-bk-06456-BKM                         Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                              Desc
                                                        Main Document    Page 33 of 47
   Fill in this infonnation to identify your case:

   Debtorl             MARLO WATSON
                       Frtt Nana                Middle Nama

   Debtor 2
   (Spouse, ifffling) Ftslttema                 UiMteNama

   UnitedStatesBantauptcyCourtforthe: DistrictofArizona

   Case number
    (tfknown)                                                                                                                   a Checkifthisisan
                                                                                                                                    amendedfiling



  Official Form 107
  Statement of Financial                                          for Individuals Filing for Ban                             ptcy                04/16

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. W more space is needed, attach a separate sheet to this farm. On As top of anyadditionalpages, writs your name andcase
  number (if known). Answereveiy question.


   Part 1:        Give Details About Your Marital Status and Where You Lived Before


   1. WhatIs your current marital status?

       a Married
            Not married


   2- Duringthe last 3 years, haveyou lh»edanywhereotherthan whereyou Iroenow?
       UNO
            Yes. List an of the places you lived in the last 3 years. Do not include where you live now.

                3ebtor1:                                          Dates debtor 1    Debtor 2:                                        Dates Debtor2
                                                                  lived there                                                        Ihred there

                                                                                    Q SameasDebtor 1                                Q SameasDebtorl
                775 edgemere dr#b                                 F^n, 01/01/2016                                                      From
                Number            Street
                                                                  To 01/01/2012 Number streel                                          To


                bourbonna                  il        60914
                City                       State   ZIP Code                             City                State ZIP Code

                                                                                    Q SameasDebtor 1                                Q SameasDebtor 1
                                                                  From                                                                 From
                Number            Street                                                Number Street
                                                                 To                                                                    To



                                           State ZIP Code                                                   State   ZIP Code



   3. Withinthe last 8 years, didyou ever live with a spouseor legalequivalent in a community property stateor territory?{Communityproperty
      statesandterritoriesincludeArizona,California, Idaho,Louisiana,Nevada, NewMexico,Puerto Rico,Texas, Washhigton,andWisconsin.)
      a No
       Q Yes. Makesure youfill out Schedule H:YourCodebtors (Official Form 106H).


   P a rt 2: Explain the Sources of Your Income

OfficialForm 107                                Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                         page 1



        Case 2:19-bk-06456-BKM                              Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                          Desc
                                                            Main Document    Page 34 of 47
Oebtorl      MARLOWATSON                                                                           Casenumber(if




  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Rll in the total amount of income you received (rom all jobs and all businesses. including part-time activities.
     If you are filing a joint case and you have income that you receive together, list ft only once under Debtor 1.

     e^No
     a Yes. Fill in the details.



                                                    Sources of Income              Gross Income             Sources of hicome                 Gross Income
                                                    Ghee)(aUlhat»ptriy,            {tietBrededucttonsand    Check adWatapO&t                  (before deductionsand
                                                                                   exclusions)                                                exchistons)

          From January 1 of current year until
                                                    Q Wages,commissions,                                    Q Wages,commissions,
                                                        bonuses, tips                                          bonuses, Ups
          the date you filed for bankruptcy:
                                                        Operating a business                                   Operatinga business


          For last calendaryear:
                                                    Q Wages,commissions,                                    Q Wages,commissions,
                                                        bonuses. Ups                                           bonuses, Ups
          (January1 to December31 ,                 Q Operating a business                                  Q Operatinga business
                                       YVW


          Forthe calendaryear before that:              Wagas,commissions,                                  Q Wages,commissions,
                                                        bonuses, Bps                                           bonuses, tips
          (January 1 to December 31,              ) Q Operatinga business                                   0 Operating a business


 5. Did you receive any other income duringthis year or th®two previous calendaryears?
    Include income regardless ofwhether that income is taxable. Examples of other income are alimony; child support Social Security,
    unemployment, and otherpubficbenefitpayments; pensions; rental income; interest; dividends; money collected from lawsuits: royalties; and
    gambBngand lotterywinnings. Ifyou are filing a joint caseand you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     5? No
     a Yes. Fill in the details.


                                                    Sources of tocoms              Gross Income from        SourcasoTIncome                 GrossIncomefrom
                                                    Describe betow.                each source               Describebetow.                 each source
                                                                                   (before deductionB and                                   (befor&dsducdonsand
                                                                                   exduslons»                                               exclusions)



          From Januaiy 1 of current year until                                 $                                                        $
          the date you filed for bankruptcy:                                   $                                                        $
                                                                               $
                                                                                                                                     ,.. J?

          For last calendar year                                               $                                                        $

          (January 1 to December 31 ,                                          $                                                        $
                                        YYYY^
                                                                               $



          For the calendar year before that:                                   $                                                        $

          (January1 to December31 ,                                            $                                                        $
                                        YYYY
                                                                               $                                                        $




Official Fomi 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2



      Case 2:19-bk-06456-BKM                     Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                                   Desc
                                                 Main Document    Page 35 of 47
 oafatori      MARLOWATSON                                                                        Casenumber(rainan)
                Frsttome




  Pait 3:      Ust Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

      Q No. NeitherDebtorI norDebtor2 hasprimarilyconsumerdebts.Consumerdebtsaredefinedin 11U.S.C.§ 101(8)as
                "incurred by an individual primarily for a personal, family, or household purpose."
                During Ihe 90 days before you filed fcr bankruptay, did you pay any creditor atotal of $6,425* or more?

                a No. Go to line 7.

                Q Yes.Listbeloweachcreditortowhomyoupaida totalof$6,425*ormoreinoneormorepaymentsandthe
                       totalamountyoupantthatcreditor. Donotincludepaymentsfordomesticsupportobligations,suchas
                       (MM support and alimony. Also, do notinchjde payments to an attorney for this bankruptcy case.
                * Subletto adjustmenton4/01/19andevery3 yearsafterthatfor casesfiledonorafterthedateofadjustment

            Yes. Dd>tw 1 <w Detrtw 2 or buU* haw immarilyconsumwttebts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                ^ No. Gotoline7.
                Q Yes.Listbeloweachcreditortowhomyoupa'ria totalof$600ormoreandthetotalamountyoupaklthat
                            creditor. Donotincludepaymentsfordomesticsupportobligations,suchas childsupportand
                            alimony.Also, do notincludepaymentsto anattorneyforthis bantauptcycase.

                                                                   Dates of       Total amount paid        Amount you stBI owe   Wasthis paymentfor...
                                                                   payment


                     Creditor'sName
                                                                                                                                 Qhtortgage
                                                                                                                                 a Car
                     Number     Street                                                                                           Q Creditcard
                                                                                                                                 Q Loanrepayment
                                                                                                                                 Q Suppforeorvendors
                     City                State       ZIPCode                                                                     Q Other



                     Creditor's Name
                                                                                                                                 a Car
                     Number     Slreel                                                                                           Q Creditcart
                                                                                                                                 Q Loanrepayment
                                                                                                                                 Q SuppNersorvendors
                                                                                                                                 Q Other
                     City                State       ZIPCode




                                                                                                                                 Q Mortgage
                     Creditor's Name
                                                                                                                                 a Car
                     Number Street                                                                                               QcredHcard
                                                                                                                                 Q Loanrepaymant
                                                                                                                                 Q Suppliersorvendore
                                                                                                                                 Q Other
                    City                 State       ZIPCode




Oflteial Form 107                            Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy




      Case 2:19-bk-06456-BKM                        Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                   Desc
                                                    Main Document    Page 36 of 47
osbtori        MARLOWATSON                                                                    Casenumber(<fi
                  rrrittone      MdUaNanr




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insidersinclude your relatives: anygeneral partners; relatives of any general partners; partnerships ofwhichyou are a general partner
     corporations of which you are an officer, diredor. person in control, or owner of 20% or more oftheir voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations,
     such as chihi support and alimony.

          No
     Q Yes.Listallpaymentsto aninsider.
                                                                  Datesof       Totalamount      Amount you stUt    Reason for this payment
                                                                  payment       pah*             owe



           Insiider's Name




           Number       Street




           Oily                             State   ZIPCode




           InsktefsName

           Number Street




          City                              State   ZIPCode


 6. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     BJNO
     a Yes. ListallpaymentsthatbenefitedantnsMer.
                                                                 Datesof        Totalamount      Amountyou stin Reasonforthis payment
                                                                 pas"mmt        vaw              "*"* . indudecigdtor-^name

          Insider's Name




          Number Street




          City                              State   ZIPCode




          Insider's Name




          Number       Street




          CHy                               State   ZIPCode



Offteial Form 107                             Statement of FinancialAffairs for Individuals Filing for Bankruptcy                              page 4




      Case 2:19-bk-06456-BKM                          Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                     Desc
                                                      Main Document    Page 37 of 47
Dabtorl      MARLO WATSON                                                                       Case number (iftmarn)




  Part 4:    Identify Legal Actions, Repossessions, and Foreclosures
 9. Within1 yearbeforeyoufiledforbankruptcy,wereyoua partyInanylawsuit,courtaction,oradministrativeproceeding?
    Listall such matters, Indudlng personal Injurycases, small claims actions, divorces, collection suite, paternity actions, support or custody modifications,
     and contract disputes.

       No
     a Yes. FBIin the details.
                                                       Nature of Uw                          Court or agency                                Status of the case




                                                                                         'Court Name
                                                                                                                                            Q Pending
                                                                                                                                            0 Onappeal
                                                                                         'Number Street                                     Q Concluded

          Case number
                                                                                                                 State   ZIPCode



          Case UUe                                                                       !Court Name
                                                                                                                                            Q Pending
                                                                                         I
                                                                                                                                            Q Onappeal
                                                                                         Number Street                                      Q Concluded
          Casenumber
                                                                                                                 State   ZIP Code




 10.Within1 yearbeforeyoufiledforbankruptcy,wasanyofyourpropertyrepossessed,foreclosed,garnished,attached,seized,orlevied?
     Checkanthatapplyandfill in thedetails below.
     E^No. Gototine11.
     a Yes.FiOintheirtbnnattanbekw.
                                                                Describethe property                                                   Value ofthe property



              Creditor's Name




              Number    Street                                  Explainwhathappened

                                                                Q     Propertywasrepossessed.
                                                                Q     Propertywasftxectosed.
                                                                Q     Propertywasgarnished.
              City                      State   ZIP Cade        Q     Propertywasattached,seized,orlevied.
                                                                Describethe property                                                    Valueofthe properti


                                                                                                                                        $
              Creditof-sNamc




              Number Street
                                                                Explainwhathappened

                                                                Q     Property wasrepossessed.
                                                                Q     Propenywasforectosed.
                                                                Q     Property wasgarnished.
              City                      State ZIPCode
                                                                Q     Property wasattached, seized, orlevied.


OfficialForm 107                           StatementofFinancialAffairs for IndividualsFilingfor Bankruptcy                                         pages




      Case 2:19-bk-06456-BKM                        Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                          Desc
                                                    Main Document    Page 38 of 47
oebtori          MARLOWATSON                                                                       Cass number (yna-i
                 Fnl None




 11. Within 90 days before you flted for bankruptcy, dU any creditor. Including a bank or financial Institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     el No
     a Yes.Fillinthedetails.
                                                            Descrflwthe action tha creditor took                        Dale action     Amount
                                                                                                                        wastafusn
          Creditor's Name




          Number    Street




          cay                           State zipcode      Last4 digitsofaccountnumber XXXX-__ ___

 12.Within 1 year before you filed far bankruptcy, wasany of your property in the possession ofan assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     BfNo
     a Yes

 Part 5:         U»t Certain Gifts and Contributions


 13.Within2 years beforeyou filed for bankruptcy, didyou give anygifts with a total value ofmom than $600parperson?
     Bf No
     Q Yes. Fill inthe details foreachgift.

           GBswftha total valueofmore than$600             Describefliegifts                                            Datesyou gave     Value
           perperson                                                                                                    thegms



          Person to Whom You Gave the Gift




          Number    Street




          City                          State   ZIPCodc

          Poison'srelationship to you


          Giftswith a total valueofmorethan $600           Describethe gifts                                            Datesyougave     Vahie
          perperson ,...,.., ..                                          _. ""                                          thfcgm»



          Peison to Whom You Gave the Gift




          Number Sheet


          City                          State ZIPCode

          Person's relationshipto you


Official Form 107                                Statement of FinancialAffairs for Individuals Filing for Bankruptcy                             page6



      Case 2:19-bk-06456-BKM                              Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                 Desc
                                                          Main Document    Page 39 of 47
Debtor1           MARLOWATSON                                                                          Case number (ifknown)
                   FiratNune      MkMteName




  14.Within 2 yeas beforo you filed for bankruptcy, did you ghre any gifts or contributions with a total value of mom than $600 to any charity?

     ei No
     Q Yes. Fill in the details foreachgiftorcontribution.

            Gffis or contributions to chartttes              Describe what you contributed                                     Bateyou          Value
            that total more than $600                                                                                          contributed




          Charity's Name




          Number      Street




          Cily           State        ZIP Code




  Part 6:          Us* Certain Losses


  15.Within 1 yearbefore you filed for bankmptcyor sinceyou filed for bankruptcy, did you lose anythingbecauseoftheft, fire, other
     disaster, or gambling?

     8f No
     a Yes. Fill in the details.

            Describethe propertyyou tost and                  Describe any Insurancecoverage tor thetoss                       Dateofyour       Value of property
            how the loss occurred                                                                                              loss             tost
                                                              Indudethe amountthatinsurance has paid. Listpending insurance
                                                              claims on line 33 of Schedule A/B: Property.




  Part 7:         List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
     a No
     21 Yes. Fill in the details.
                                                              Description andValue ofany property transferred                  Bate paymentor   Amount of payment
           STEVENMALKIN#81725                                                                                                  transfer was
            PersonWhoWasPaid                                                                                                   made

           536E. DUNLAP#5                                    100 HUNDRED DOLLARS
            Number      Street                                                                                                 03/02/2019                 100. 00


          PHX                           AZ       85020
           City                         State    ZIP Code


           STEVENMALKIN YAHOO.COM
           Email or websfte address


           Person Who Made the Payment, if Not You



Official Form 107                                  Statement of Financial Affairs for Individuals Filing Tor Bankruptcy                                 page?



      Case 2:19-bk-06456-BKM                                Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                       Desc
                                                            Main Document    Page 40 of 47
DBbtorl          MARLO WATSON                                                                       Case number (irimmm
                 FindName




                                                          Di»criptton and .CTluenfany property tnrwfernri                 Datepaymentor           Amountof
                                                                                                                          transfer was made       payment


          PersonWt>oWasPaid
                                                                                                                                              s

          Number      Street

                                                                                                                                              $




          City                       Slate   ZIP Code




          Email or websile address



          PersonWhoMadethe Payment, if NotYou


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promisedto help you dealwith yourcreditors orto makepaymentsto yourcreditors?                                                                                 s
     Do not include any payment or transfer that you listed on line 16.

     d No
     Q Yes. FBIin the details.
                                                          I^crB>Bonarid^lu&oT«myp          |»^?^^                         Oatepaymentor       Amountof payment
                                                                                                                          transferwas
                                                                                                                          made
          PeisonWhoWasPakl


          Number Street




          City                       State   ZIP Code


  18.Wlthtn2 yearsbeforeyou filedfor bankruptcy, dhl yousell, trada, or otherwisetransferanyproperty to anyone,otherthanproperty
     transferred Inthe ordinarycourseofyourbusiness or financialaffairs?
     includebothoutrighttransfersand transtersmadeas security(such asthe grantingofa securityinterestormortgageonyourprepeny).
     Donot includegiftsandtransfersthatyou havealreadylistedon thisstatement
     5tfNo
     Q Yes. Fill in the details.
                                                           Description and value of property      Bascrfto:OTypropertgorpaymenterece^               Datetransfer
                                                          transferred                             or debts paid In axcftanga                        wasmade

          Pereon Who Received Transfer



          Number      Street




          Qty                        State   ZIP Code


          Person'srelationshipto you


          PersonWhoRecemsdTransfer


          Number      Street




          Q'ty                       Stale   ZIPCute

          Person'srelattonshlp to you

Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy




      Case 2:19-bk-06456-BKM                            Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                           Desc
                                                        Main Document    Page 41 of 47
Debtor 1       MARLOWATSON                                                                        Case number pr i
                   FrslNane       U.ddJeNmne




  19.WWiin 10years beftm youfltod forbankruptcy, didyou transfer anyproperty to a seff^ettted tn»t or simitar device ofwhichyou
     are a beneficiary? (These areoften called asset-protecfibn devices.)
      flNo
      Q Yes. Fill in the details.

                                                           DescrlpBonandvalueofttepropwtytranstiaiifed                                           Date transfer
                                                                                                                                                 was mad*



           Name of trust




  PartS: .                                               <              .,               .     .           .

  20.Within 1 year before youfiledfor bankruptcy, weroanyfinancial accounts or instruments held in your name, or foryour benefit,
      closed, sold, moved, or transferred?
      Includechecking,savings,moneymarket, orotherfinancialaccounts;certificatesofdeposit;sharesinbanks,creditunions.
      brokeragehouses,pensionfunds,cooperatives,associations,andotherfinancialinstitutions.
      d No
      a Yes. Fill Inthe details.
                                                           Last4 digits of account number    Type of account or         Date account was      Lastbalance before
                                                                                             Instrument                 dosed, sold, moved,   closing OTtransfer
                                                                                                                        or transferred


            Kama of F-mandal Institution
                                                            XXXX-.                           Q Checking
            Numbw       Street
                                                                                             Q Savings
                                                                                             Q Moneymarket
                                                                                             Q Brokerage
            CHy                        State   ZlPCoda                                       a Other

                                                            xxxx-_                           Q Checking
            HameofF-mmaalhmaution
                                                                                             Q Savings
            Numbw Straat                                                                     Q Moneymarket
                                                                                             Q Brokerage
                                                                                             Q Other.
            Gty                        State   ZlPCode

  21.Doyounowhave,ordidyouhavewithin1 yearbeforeyoufiledforbankruptcy,anysatedepositboxorotherdepositoryfor
      securities, cash, or other valuables?
      0 No
      Q Yes.Fill inthedetails.
                                                            Who else had access to It?                    Describe the contents                      Doyoustlll
                                                                                                                                                     have rt?

                                                                                                                                                     a No
            Name of Financial hurtitution
                                                                                                                                                     Q Yes
                                                           Name


            Number Street                                  Number Street


                                                           City      Stats      ZIP Code

            City                       State   BPCode


Offteial Form 107                                Statement of FinancialAffairs for Individuals Filing tor Bankruptcy                                page 9



       Case 2:19-bk-06456-BKM                            Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                       Desc
                                                         Main Document    Page 42 of 47
Dabtorl       MARLOWATSON                                                                              Case number (iftomm
                 FmtMane          MiddteName




22.Haveyoustoredproperty ina storage unitorplaca otherthanyourhomewithin 1 yearbeforeyoufiledforbankruptcy?
   et No
    a Yes. Fill in th®details.
                                                          flnBiostee^aawhadaccesBtoKr                        Dfsci'Uwthecontent          Doyoustill
                                                                                                                                         have It?

                                                                                                                                          a No
          Kama of Storaga Facility                                                                                                        a Yes

          Nufflbar Stnxrt                                 Numbw     Street



                                                          CByStata ZIPCode

          Ctty                         Stats   ZIPCode


  part 9;          Id            Propartv You HOW or Control for                        ';
 23.Doyou holdorcontrol anypropertythatsomeone elseowns? Includeanyproperty you borrowed from, arestoring for.
     or hold in trust for someone.
     BfNo
     Q Yes. Flit hi the details.
                                                          WhareIt theproperty?                               Dtttcrihslhepmpwty       Value



            Owmr'sWana


                                                         Hunibar   Streat
            Number      Street




                                                         City                       State     BPCode
            City                       Slate   BPCod*

  Part 10i

  Forthe purposeof Part10.the followingdefinitionsapply:
  . Environmental towmeans anyfederal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardousortoxtcsubstances,wastes,or materialintothe air,land,son,surfacewater,groundwater,orothermedium,
     includingstatutes orregulations controlling thecleanup ofthesesubstances, wastes, ormaterial.
  . Sft»means anylocation. facility, or property as defined underany environmental law, whether you now own, operate, or
     utilize it or usedto own, operate, or utilizeIt. includingdisposalsites.
  . Hazardous material means anything anenvironmental lawdefines as a hazardous waste, hazardous substance, toxic
     substance, hazardousmaterial,pollutant, contaminant, or similarterm.
  Reportallnotices,releases,andproceedingsthatyouknowabout,regardlessofwhentheyoccurred.
  24.HasanygovBmmental unitnotifiedyouthatyou maybeliableorpotentially liableunderor inviolation ofanenvironmental law?
      81 No
      a Yes. Fill in the details.
                                                           Govanimental unit                     Environmental law, ff you know tt   Data of notice




          NamaofsHa                                       Governmental unit


          Numbar Strsat                                   Numbor Straat


                                                          City                State ZlPCodo



          cay                         State    ZIPCode



 OfficialForm 107                                 Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                        page 10




      Case 2:19-bk-06456-BKM                             Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                             Desc
                                                         Main Document    Page 43 of 47
Dsbtorl        MARLO WATSON                                                                       Case number (i?,UM«n
                              UiddteNune




 25.Have you notified any governmental unit of any release of hazardous material?
     BfNo
     Q Yes. Fill in the details.
                                                      Governmental unit                       Environmental law, If you know It                  DateofnoUce



           Nameofsite                                 Governmental unit



           Number    Stroat                           Number   Shad




                                                      CHy                 StMB BPCode

           CUy                     sutn    apcod*


 26.Have you been a party In anyjudicial or administrative proceeding under any environmental law? Include settlements and onters.
          No
     a Yes. Fill In the details.
                                                                                                                                                   Status of the
                                                        Courtor agency                             Nature ofthscasa
                                                                                                                                                  ^BSft

          CasetWa
                                                                                                                                                  Q Pending
                                                        Court Name
                                                                                                                                                      On appeal

                                                        Number Stnat                                                                              Q Concluded

          Case number                                                        State ZIPCode
                                                        City

 Part 11:           BhrD ..                Vow '. .. an

 27. WKhtn 4 years before you filed for bankruptcy, did you own a business or haw any ofthe following connactions to any business?
          Q A sole proprietor orself-employed in a trade, profession, or other activity, eitherfull-time or part-time
          a A member ofa limited liability company (LLC)or limited liability partnership (LLP)
          Q A partnsrina partnership
          Q Anofficer,director,ormanagingexecutiveofa corporation
          Q Anowner ofat (east 5%ofthevoting or equity securtUes ofa corporation
     i2l No.Noneoftheaboveapplies. Goto Part12.
     Q Yes. Check all that apply above andflit inthe details below for each business.
                                                        Dascrttre thenature of the business                      EmployerIdentfficaUonnumber
                                                                                                                  Dftflotln6ludftiS<wlal^curttiEnuint»wpn7W.
           BuslnassName


                                                                                                                 EIN: _ _ -_ _ _ _ _ _.
           Numbar Street
                                                        Name of accountantor bookkeeper                          Dates business existed


                                                                                                                 From     _          To

          ...c?y.                  State   ZIP
                                                        Describe the nature of the business                      EmployerIdentlticaUonnumber
                                                                                                                 Do not Include SoctatSecurttynumber ormN,
           BuuwssName

                                                                                                                  BN: __-____--
           Numbw     Streat
                                                        Name of accountant or bootdteeper                         Dates business existed



                                                                                                                 From                To
           CUy                     State   ZIPCode

Official Form 107                            Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                     page11



      Case 2:19-bk-06456-BKM                         Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                            Desc
                                                     Main Document    Page 44 of 47
o<*ton      MARLOWATSON                                                                       Case number (aiuwn)
                 FratNme    Uddi. Huna




                                                                                                            EmployerIdentlflcattonnumtx
                                                     Describe the nature of the toualnesa



                                                                                                            EIN: _ _ -_ _ _
          NumbN- Str-t                                                                                      Dates bushwss Bristed
                                                     Nameofaccountantor bookkeepar



                                                                                                            From               TO,
          CUy                    SUtB    ZIPCoda




 28.Within2 yearsbrforeyoufiledfor bankruptcy, didyou give a financialstatamentto anyoneaboutyourbusinsss?Includeall financial
     institutions, creditors, or other parties.

     SdNo
     Q Yes. Fill In the details below.
                                                     Date Issued




          Nairn                                      NN/DD/YYYY




          City                   Stata   ZIPCode




 Part 12i

      I haw mad the answer* on this Slafement of Financial Affairs and any attachments, and I ttoclar* under panaKy of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connectionwitha bankruptcycase can result Infines up to $250,000, or imprisonmentfor upto 20 years, or both.
      18 U.S.C. §§ 152. 1341. 1519, and 3571.




                                                                      Signature of Debtor 2


                    ^-^ot^                                            Date

      Didyou attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankniptcy {Official Form 107)?
      Sf No
      a Yes


      Old you payoragreeto paysomeonewhois notanattorneyto help youfill out bankruptcyforms?
      a No
          Yes.NameofpersonSTEVEN MALKIN#81725 . AttachtheBanferuptoyPeWonPmparvr'sNotice.
                                                                                                      Declaration, and Signature (Official Form 119).




Official Form 107                          Statement of FinancialAffairsfor IndMduats Filingfor Bankruptcy                                     page 12




      Case 2:19-bk-06456-BKM                       Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                        Desc
                                                   Main Document    Page 45 of 47
Fill in this information to identify your case:

Debtorl           MARLOWATSON
                   Rrat Name               Middte Name

Debtor 2
(Spouse, if filing) ffistname              MiiMeNamc

United States Bankruptcy Court forthe: District of Arizona
Case number                                                                                                                    Q Check ifthis is an
(Ifknown)                                                                                                                          amended filing



 Official Form 108
 Statement of                                     tion for ndividuals                        iling          nde                             12/15

 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have clahns secured by your property, or
     you have teasedpersonal property and the lease has not expired.
 Youmustfile thisform withthe court within30 daysafter you file your bankruptcypetition or bythe dateset for the meetingof creditors,
 whichever is earlier, untess ths court sxtends the time for cause. You must also send copies to the creditors and lessors you list on the form.
 IftwomwriedpeopleareWingtog^twin a jmflt case.bothareequallyresponsibleftwsuw^yngconnectintamaBon.
 Both debtors must sign and date the form.
 Be as complete and accurate as possible. If niore space is needed, attach a separate sheet to thhs form. On the faq><rfany addittonat pages,
 write your nameand case number(if known).

    P a 111        Ust Your Creditors Who Have Secured Claims

   1. Foranycreditorsthatyou listed InPart1 of ScheduleD: CreditorsWhoHaveClaimsSecuredbyProperty(OfficialForm106D),fill Inthe
        Information below.

           ltten^^««^tt6Fantf^iiTOpel^that^collated                          What<loiyuulntimd^ttow|thithe?(tnipertytHat   Didyou claimthe property
                                                                             securesadebt?                                 as exempt on Schedule C?


        iC^ALTAVISTA                                                        3 Surrendertheproperty.                        ^ No
                                                                            Q Retain the property andredeem it.            a Yes
        Descnpttonof ^QQQCHEVY                                              Q Retain the property and enter Into a
        property
        securing debt:                                                         ReafKmiaSonAgreement.
                                                                            Q Retainthepropertyand[explain]:


        Creditor's                                                          Q Surrenderthe property.                       a No
        name:
                                                                            Q Retainthepropertyandredeemft.                a Yes
        Descriptionof
        property                                                            Q Retain the property andenter into a
        securing debt                                                          Reaffirmation Agreement.
                                                                            Q Retain the property and[explain]:


        Creditor's                                                          Q Surrender the property.                      a No
        name:
                                                                            Q Retain the property and redeem it.           a Yes
        Description of
        property                                                            Q Retain the property andenter into a
        securingdebt                                                           ReatSnnatton Agreement.
                                                                            Q Retain the property and [explain]:


        Creditor's                                                          Q Surrenderthe property.                       a No
        name:
                                                                            Q Retain the property andredeem it.            a Yes
       Descriptionof
       property                                                             Q Retain the property and enter into a
       securing debt:                                                          Reaffi/ma&'onAgreement.
                                                                            Q Retain the property and[explain]:


Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                           page 1


         Case 2:19-bk-06456-BKM                          Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                           Desc
                                                         Main Document    Page 46 of 47
 Dabtorl           MARLO WATSON                                                              Case number {Ifknown




   Part 2:         List Your Unexpired Personal Property Leases

   Forany unexplredpersonal property leasethatyou listed In ScheduleG: ExecutoryContractsandUnexplredLeases(Official Form 108G),
   fill In the information below. Do nut list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet
   ended. You may assume an unexplred personal property lease if the trustee does not assume it 11 U. S.C. § 365(p)(2).

           DaaMil»yourunt^redpera»iBialpropel^                                                                        Will the teasebeassumed?

       Lessor'sname: wektnerapt                                                                                      a No
                                                                                                                     BlYes
       Descriptionofleased 2529 westcactus rd
       property:

       Lessor's name:                                                                                                a No
                                                                                                                     a Yes
       Description of teased
       property.


       Lessor's name:                                                                                                a No
       Description of leased                                                                                         a Yes
       property:


       Lessor's name:                                                                                                a No
                                                                                                                     a Yes
       Description of leased
       property:



       Lessor's name:                                                                                                a No
                                                                                                                     a Yes
       Descriptionof leased
       property:


       Lessor's name:                                                                                                a No
                                                                                                                     a Yes
       Descriptionofleased
       property:



       Lessor's name:                                                                                                a No
                                                                                                                     a Yes
       Descripb'onof leased
       property:




   Part 3:         Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that Is subject to an unexpiredteas®.




      Signature of Debtor 1                                      Signature of Debtor 2

              $ ^( ^01 ^
             MM/ DO / vwy                                             MM/ DO I YVYY




Official Form 108                           Statementof Intentionfor IndmduateFilingUnderChapter 7                                     page2


       Case 2:19-bk-06456-BKM                     Doc 11 Filed 05/24/19 Entered 05/28/19 10:48:22                                      Desc
                                                  Main Document    Page 47 of 47
